LOAN AND SECURITY AGREEMENT

BETWEEN

GERBER FINANCE INC

as Lender

and

KUSH BOTTLES INC. and KIM INTERNATIONAL CORPORATION

as Borrowers and Credit Parties

and

DANK BOTTLES, LLC

KBCMP, INC.

And

CMP WELLNESS, LLC

as Credit Parties

Dated: November 6th, 2017











 

 

 







--------------------------------------------------------------------------------







I.

DEFINITIONS

1

1.1

General Definitions

1

1.2

Accounting Terms

15

1.3

Other Terms

15

1.4

Rules of Construction

15




II.

LOANS

16

2.1

Revolving Credit Advances

16




III.

REPAYMENT

17

3.1

Repayment of the Revolving Credit Advances

17




IV.

PROCEDURES

17

4.1

Procedure for Revolving Credit Advances

17




V.

INTEREST AND FEES

18

5.1

Interest and Fees

18




VI.

CONDITIONS PRECEDENT

20

6.1

Conditions Precedent to Initial Loans

20

6.2

Conditions Precedent to each Loan

20




VII.

REPRESENTATIONS, WARRANTIES AND COVENANTS

20

7.1

Corporate Existence; Compliance with Law

21

7.2

Names; Organizational Information; Collateral Locations

21

7.3

Power; Authorization; Enforceable Obligations

21

7.4

Financial Statements and Projections; Books and Records

22

7.5

Material Adverse Change

22

7.6

Real Estate; Property

22

7.7

Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness

22

7.8

Government Regulation; Margin Regulations

23

7.9

Taxes; Charges

23

7.10

Payment of Obligations

23

7.11

ERISA

24

7.12

Litigation

24

7.13

Intellectual Property

24

7.14

Full Disclosure

24

7.15

Hazardous Materials

25

7.16

Insurance

25

7.17

Deposit and Disbursement Accounts

25

7.18

Accounts

26

7.19

Conduct of Business

26

7.20

Further Assurances

26





i

 

 







--------------------------------------------------------------------------------










VIII.

FINANCIAL REPORTS; FINANCIAL COVENANTS

26

8.1

Reports and Notices

26

8.2

Financial Covenants

28

8.3

Other Reports and Information

28

8.4

Good Standing Certificates

28




IX.

NEGATIVE COVENANTS

28




X.

SECURITY INTEREST

29

10.1

Grant of Security Interest

29

10.2

Lender’s Rights

32

10.3

Lender’s Appointment as Attorney-in-Fact

33

10.4

Grant of License to Use Intellectual Property Collateral

33

10.5

Terminations; Amendments Not Authorized

33

10.6

Inspections

33




XI.

TERM

34

11.1

Term of Agreement

34

11.2

Termination of Lien

34




XII.

EVENTS OF DEFAULT

35

12.1

Events of Default

35

12.2

Lender Remedies

37

12.3

Waivers

38

12.4

Proceeds

38




XIII.

MISCELLANEOUS

39

13.1

No Waiver; Cumulative Remedies

39

13.2

Amendments and Waivers

39

13.3

Expenses; Indemnity

39

13.4

Borrowing Agency Provisions

40

13.5

Guaranty

41

13.6

Waivers

41

13.7

Benefit of Guaranty

42

13.8

Subordination of Subrogation

42

13.9

Election of Remedies

42

13.10

Liability Cumulative

43

13.11

Waiver of Subrogation

43

13.12

Further Assurances

43

13.13

Successors and Assigns

43

13.14

Descriptive Headings

43

13.15

Notices

43

13.16

Severability

44

13.17

Entire Agreement; Counterparts

44





ii

 

 







--------------------------------------------------------------------------------







13.18

SUBMISSION TO JURISDICTION

44

13.19

WAIVER OF TRIAL BY JURY, CERTAIN DAMAGES

AND SETOFFS

44

13.20

GOVERNING LAW

45

13.21

Reinstatement

45











iii

 

 







--------------------------------------------------------------------------------







INDEX OF EXHIBITS AND SCHEDULES




Schedule I

-

General Terms for Letter of Credit

Schedule II

-

Conditions Precedent

Schedule III

-

Financial Covenants

Schedule IV

-

Cash Management

Schedule V

-

Addresses for Notices

Attachment A

-

Fees, Charges and Commissions

Exhibit A

-

Form of Note

Exhibit B

-

Form of Monthly Statement Report

Exhibit C

-

Form of Borrowing Base Certificate

Exhibit D

-

Form of Certificate of Compliance

Exhibit E

-

Form of Power of Attorney

Exhibit F

-

Form of Accountant’s Letter

Exhibit G

-

Form of Officer’s Certificate

Exhibit H

-

Form of Account Debtor Notification Letter

Exhibit I

-

Form of Intellectual Property Security Agreement

Disclosure Schedule 7.2

-

Names, Organizational Information and Collateral Locations

Disclosure Schedule 7.6

-

Real Estate

Disclosure Schedule 7.7

-

Ventures, Subsidiaries and Affiliates

Disclosure Schedule 7.9

-

Taxes

Disclosure Schedule 7.12

-

Litigation

Disclosure Schedule 7.13

-

Intellectual Property

Disclosure Schedule 7.15

-

Environmental Matters

Disclosure Schedule 7.16

-

Insurance

Disclosure Schedule 7.17

-

Deposit and Disbursement Accounts

Disclosure Schedule 9(b)

-

Indebtedness

Disclosure Schedule 9(e)

-

Permitted Liens


























iv

 

 







--------------------------------------------------------------------------------







LOAN AND SECURITY AGREEMENT




This Loan and Security Agreement is made as of November 6th, 2017 by and among
GERBER FINANCE INC., a New York corporation (“Lender”) KUSH BOTTLES INC., a
Nevada corporation (“Kush”), and KIM INTERNATIONAL CORPORATION, a California
corporation (“Kim” and together with Kush, each an “Initial Borrower” and,
collectively the “Initial Borrowers”), and together with each other Person
which, on or subsequent to the Closing Date, agrees in writing to become a
“Borrower” hereunder, herein called, individually, a “Borrower” and,
collectively, the “Borrowers,” and pending the inclusion by written agreement of
any other such Person, besides each Initial Borrower, as a “Borrower” hereunder,
all references herein to “Borrowers,” “each Borrower,” the “applicable
Borrower,” “such Borrower” or any similar variations thereof (whether singular
or plural) shall all mean and refer to the Initial Borrower or each one of them
collectively) and any other Credit Party executing or becoming a party to this
Agreement.

BACKGROUND

Borrowers have requested that Lender make loans and advances available to
Borrowers; and

Lender has agreed to make such loans and advances to Borrowers on the terms and
conditions set forth in this Agreement and any amendment thereto.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
undertakings and terms and conditions contained herein, the parties hereto agree
as follows:



I.

DEFINITIONS



1.1

General Definitions

.  When used in this Agreement, the following terms shall have the following
meanings:

“Account Control Agreement” has the meaning set forth in Schedule IV.

“Account Debtor” means any Person who is or may become obligated with respect
to, or on account of, an Account, Chattel Paper or General Intangibles
(including a Payment Intangible).

“Accounts” means all “accounts”, as such term is defined in the UCC, now owned
or hereafter acquired by any Person.

“Accounts Availability” means the amount of Revolving Credit Advances against
Eligible Accounts Lender may from time to time make available to a Borrower up
to eighty-five percent (85%) of the net face amount of such Borrower’s Eligible
Accounts.





 

 

 







--------------------------------------------------------------------------------







“Affiliate” means with respect to any Person (i) each other Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, five percent (5%) or more of the Stock having
ordinary voting power for the election of directors of such Person; (ii) each
other Person that controls, is controlled by or is under common control with
such Person or any Affiliate of such Person; or (iii) each of such Person’s
officers, directors, joint venturers and partners.  For the purpose of this
definition, “control” of a Person means the possession, directly or indirectly,
of the power to direct or cause the direction of its management or policies,
whether through the ownership of voting securities, by contract or otherwise.

“Agreement” means this Agreement including all appendices, exhibits or schedules
attached or otherwise identified thereto, restatements and modifications and
supplements thereto, and any appendices, exhibits or schedules to any of the
foregoing, each as in effect at the time such reference becomes operative;
provided, that except as specifically set forth in this Agreement, any reference
to the Disclosure Schedules to this Agreement shall be deemed a reference to the
Disclosure Schedules as in effect on the Closing Date or in a written amendment
thereto executed by Borrowers and Lender.

“Books and Records” means all books, records, board minutes, contracts,
licenses, insurance policies, environmental audits, business plans, files,
computer files, computer discs and other data and software storage and media
devices, accounting books and records, financial statements (actual and pro
forma), filings with Governmental Authorities and any and all records and
instruments relating to, or otherwise necessary or helpful in the collection of
or realization upon, the Collateral or any Borrower’s business.

“Borrowing Base” means at any time with respect to any Borrower, an amount equal
to the sum at such time of:



(a)

Accounts Availability; minus



(b)

the Reserves, including without limitation, the amount of Letter of Credit
Obligations.

“Borrowing Base Certificate” means a certificate in the form of Exhibit C.

“Borrowing Representative” means Kim.

“Business Day” means a day on which Lender is open for business and that is not
a Saturday, a Sunday or other day on which banks are required or permitted to be
closed in the State of New York.

“Capital Expenditures” means all payments or accruals (including obligations
under capital leases) for any fixed assets or improvements or for replacements,
substitutions or additions thereto, that have a useful life of more than one
year and that are required to be capitalized under GAAP.

“Cash Collateral Account” has the meaning assigned to it in Schedule I.





2

 

 







--------------------------------------------------------------------------------







“Change of Control” means, with respect to any Person on or after the Closing
Date, any change in the composition of such Person’s Stockholders as of the
Closing Date shall occur which would result in any Stockholder or group
acquiring 49.9% or more of any class of Stock of such Person, or that any Person
(or group of Persons acting in concert) shall otherwise acquire, directly or
indirectly (including through Affiliates), the power to elect a majority of the
board of directors or managers of such Person or otherwise direct the management
or affairs of such Person by obtaining proxies, entering into voting agreements
or trusts, acquiring securities or otherwise.

“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to PBGC at the time due and
payable), levies, customs or other duties, assessments, charges, liens, and all
additional charges, interest, penalties, expenses, claims or encumbrances upon
or relating to (i) the Collateral, (ii) the Obligations, (iii) the employees,
payroll, income or gross receipts of a Credit Party, (iv) the ownership or use
of any assets by a Credit Party, or (v) any other aspect of a Credit Party’s
business.

“Chattel Paper” means all “chattel paper,” as such term is defined in the UCC,
now owned or hereafter acquired by any Person.

“Closing Date” means the Business Day on which the conditions precedent set
forth in Article VI have been satisfied or specifically waived in writing by
Lender, and the initial Loans has been made.

“Collateral” has the meaning assigned to it in Section 10.1.

“Collateral Account” means an account in Lender’s name under the dominion and
control of Lender maintained at a financial institution acceptable to Lender
into which all cash, checks, notes, drafts and other similar items relating to
or constituting Proceeds of or payments made in respect of any Collateral shall
be deposited.

“Contract Rate” means an interest rate per annum equal to the Prime Rate plus
three percent (3.00%).

“Contracts” means all the contracts, undertakings, or agreements (other than
rights evidenced by Chattel Paper, Documents or Instruments) in or under which
any Person may now or hereafter have any right, title or interest, including any
agreement relating to the terms of payment or the terms of performance of any
Account.

“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any agreement, instrument, or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Corporate Credit Party” means each Credit Party which is not a natural Person.

“Credit Documents” means this Agreement, each Pledge Agreement, the Note, each
Guaranty, each Power of Attorney, each Life Insurance Assignment and all other
documents, instruments and agreements now or hereafter executed and/or delivered
in connection herewith or therewith.





3

 

 







--------------------------------------------------------------------------------







“Credit Parties” means each Borrower and each other Person (other than Lender)
that is or may become a party to this Agreement or any other Credit Document.

“Default” means any act or event which, with the giving of notice or passage of
time or both, would unless cured or waived would become an Event of Default.

“Default Rate” means the sum of (a) the interest rate or fee in effect from time
to time as respects each Loan and (b) five percent (5%).

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
UCC, now or hereafter held in the name of any Person.

“Disbursement Accounts” has the meaning set forth in Schedule IV.

“Disclosure Schedules” means the Disclosure Schedules prepared by Borrowers and
denominated as Disclosure Schedules 7.2 through 9(e) in the Index of Exhibits
and Schedules to this Agreement.

“Documents” means all “documents,” as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all bills of
lading, dock warrants, dock receipts, warehouse receipts, and other documents of
title, whether negotiable or non-negotiable.

“Eligible Accounts” means and includes each Account of each Borrower which
conforms to the following criteria:  (a) shipment of the merchandise or the
rendition of services has been completed; (b) merchandise or services shall not
have been repossessed, returned, rejected or disputed by the Account Debtor and
there shall not have been asserted any offset, defense or counterclaim; (c)
continues to be in full conformity with the representations and warranties made
by any Borrower to Lender with respect thereto; (d) Lender is, and continues to
be, satisfied with the credit standing of the Account Debtor in relation to the
amount of credit extended; (e) there are no facts existing or threatened which
are likely to result in any adverse change in an Account Debtor’s financial
condition; (f) is documented by an invoice in a form approved by Lender and
shall not be unpaid more than ninety (90) days from invoice date; (g) less than
thirty-three percent (33%) of the unpaid amount of invoices due from such
Account Debtor remain unpaid more than ninety (90) days from invoice date; (h)
is not evidenced by chattel paper or an instrument of any kind with respect to
or in payment of the Account unless such instrument is duly endorsed to and in
possession of Lender or represents a check in payment of an Account; (i) if the
Account Debtor is located outside of the United States, the goods which gave
rise to such Account were shipped after receipt by a Borrower from or on behalf
of the Account Debtor of an irrevocable letter of credit, assigned and delivered
to Lender and confirmed by a financial institution acceptable to Lender and is
in form and substance acceptable to Lender, payable in the full amount of the
Account in United States dollars at a place of payment located within the United
States; (j) Lender has a first priority perfected Lien in such Account and such
Account is not subject to any other Lien other than Permitted Liens; (k) does
not arise out of transactions with any employee, officer, agent, director,
stockholder or Affiliate of a Borrower; (l) is payable to a Borrower; (m) does
not arise with respect to goods which are delivered on a cash-on-delivery basis
or placed on consignment, guaranteed sale or other terms





4

 

 







--------------------------------------------------------------------------------







by reason of which the payment by the Account Debtor may be conditional; (n) is
not an obligation of an Account Debtor that has suspended business, made a
general assignment for the benefit of creditors, is unable to pay its debts as
they become due or as to which a petition has been filed (voluntary or
involuntary) under any law relating to bankruptcy, insolvency, reorganization or
relief of debtors; (o) does not arise out of a bill and hold sale prior to
shipment (p) does not arise out of a sale to any Person to which any Borrower is
indebted, unless the amount of such indebtedness, and any anticipated
indebtedness, is deducted in determining the face amount of such Account; (q) is
net of any returns, discounts, claims, credits and allowances; (r) if the
Account arises out of contracts between a Borrower and the United States, any
state, or any department, agency or instrumentality of any of them, such
Borrower has so notified Lender, in writing, prior to the creation of such
Account, and, if Lender so requests, there has been compliance with any
governmental notice or approval requirements, including compliance with the
Federal Assignment of Claims Act; (s) is a good and valid account representing
an undisputed bona fide indebtedness incurred by the Account Debtor therein
named, for a fixed sum as set forth in the invoice relating thereto with respect
to an unconditional sale and delivery upon the stated terms of goods sold by a
Borrower, or work, labor and/or services rendered by a Borrower; (t) the total
unpaid Accounts from such Account Debtor does not exceed twenty percent (20%) of
all Eligible Accounts but only the excess above twenty percent (20%) shall be
excluded from Eligible Accounts; (u) does not arise out of progress billings
prior to completion of the order; (v) such Borrower’s right to payment is
absolute and not contingent upon the fulfillment of any condition whatsoever;
(w) a Borrower is able to bring suit and enforce its remedies against the
Account Debtor through judicial process; (x) does not represent interest
payments, late or finance charges or service charges owing to Borrower; and (y)
is otherwise satisfactory to Lender as determined in good faith by Lender in the
reasonable exercise of its discretion.

“Environmental Laws” means all federal, state and local laws, statutes,
ordinances and regulations, now or hereafter in effect, and in each case as
amended or supplemented from time to time, and any applicable judicial or
administrative interpretation thereof relating to the regulation and protection
of human health, safety, the environment and natural resources (including
ambient air, surface water, groundwater, wetlands, land surface or subsurface
strata, wildlife, aquatic species and vegetation).

“Environmental Liabilities” means all liabilities, obligations,
responsibilities, remedial actions, removal costs, losses, damages of whatever
nature, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts and consultants and costs of investigation and
feasibility studies), fines, penalties, sanctions and interest incurred as a
result of any claim, suit, action or demand of whatever nature by any Person,
and which relate to any health or safety condition regulated under any
Environmental Law, environmental permits or in connection with any Release,
threatened Release, or the presence of a Hazardous Material.

“Equipment” means all “equipment” as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located.





5

 

 







--------------------------------------------------------------------------------







“ERISA” means the Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto), as amended from time to time, and any
regulations promulgated thereunder.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the IRC or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(b) of the IRC or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Credit Party of any liability under Title IV of
ERISA with respect to the termination of any Plan; (e) the receipt by any Credit
Party from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or to appoint a trustee to administer any Plan;
(f) the incurrence by any Credit Party of any liability with respect to any
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Credit Party of any notice, or the receipt by any Multiemployer
Plan from any Credit Party of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Event of Default” has the meaning set forth in Section 12.1.

“Financial Statements” means income statement, balance sheet and statement of
cash flows of each Credit Party, internally prepared for each Fiscal Month, and
reviewed for each Fiscal Year, prepared in accordance with GAAP.

“Fiscal Month” means any of the monthly accounting periods of each Credit Party.

“Fiscal Year” means the 12 month period of each Credit Party ending August 31st
of each year.  Subsequent changes of the fiscal year of each Credit Party shall
not change the term “Fiscal Year” unless Lender shall consent in writing to such
change.

“Fixtures” means all “fixtures” as such term is defined in the UCC, now owned or
hereafter acquired by any Person.

“GAAP” means generally accepted accounting principles, practices and procedures
in effect from time to time in the United States of America.

“General Intangibles” means all “general intangibles” as such term is defined in
the UCC, now owned or hereafter acquired by any Person including all right,
title and interest which such Person may now or hereafter have in or under any
Contract, all Payment Intangibles, customer lists, Licenses, Intellectual
Property, interests in partnerships, joint ventures and other business
associations, permits, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, Software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials, Books and Records, Goodwill
(including the Goodwill associated with any Intellectual Property), all rights
and claims in or under insurance policies (including insurance for fire,





6

 

 







--------------------------------------------------------------------------------







damage, loss, and casualty, whether covering personal property, real property,
tangible rights or intangible rights, all liability, life, key-person, and
business interruption insurance, and all unearned premiums), uncertificated
securities, choses in action, deposit accounts, rights to receive tax refunds
and other payments, rights to receive dividends, distributions, cash Instruments
and other property in respect of or in exchange for pledged Stock and Investment
Property, and rights of indemnification.

“Goods” means all “goods”, as such term is defined in the UCC, now owned or
hereafter acquired by any Person, wherever located, including embedded software
to the extent included in “goods” as defined in the UCC.

“Goodwill” means all goodwill, trade secrets, proprietary or confidential
information, technical information, procedures, formulae, quality control
standards, designs, operating and training manuals, customer lists, and
distribution agreements now owned or hereafter acquired by any Person.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Guaranteed Indebtedness” means, as to any Person, any obligation of such Person
guaranteeing any indebtedness, lease, dividend, or other obligation (“primary
obligations”) of any other Person (the “primary obligor”) in any manner,
including any obligation or arrangement of such guaranteeing Person (whether or
not contingent): (i) to purchase or repurchase any such primary obligation;
(ii) to advance or supply funds (a) for the purchase or payment of any such
primary obligation or (b) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet condition of the primary obligor; (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation; or (iv) to indemnify the owner of such primary
obligation against loss in respect thereof.

“Guarantor” means each Person which executes a guaranty or a support, put or
other similar agreement in favor of Lender in connection with the transactions
contemplated by this Agreement.

“Guaranty” means any agreement to perform all or any portion of the Obligations
on behalf of any Borrower, in favor of, and in form and substance satisfactory
to, Lender, together with all amendments, modifications and supplements thereto,
and shall refer to such Guaranty as the same may be in effect at the time such
reference becomes operative.

“Hazardous Material” means any substance, material or waste which is regulated
by or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance which is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance” or
other





7

 

 







--------------------------------------------------------------------------------







similar term or phrase under any Environmental Laws, (b) petroleum or any
fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCB’s), or
any radioactive substance.

“Hazardous Waste” has the meaning ascribed to such term in the Resource
Conservation and Recovery Act (42 U.S.C. §§ 6901 et. seq.).

“Indebtedness” of any Person means:  (i) all indebtedness of such Person for
borrowed money or for the deferred purchase price of property or services
(including reimbursement and all other obligations with respect to surety bonds,
letters of credit and bankers’ acceptances, whether or not matured, but not
including obligations to trade creditors incurred in the ordinary course of
business and not more than 45 days past due); (ii) all obligations evidenced by
notes, bonds, debentures or similar instruments; (iii) all indebtedness created
or arising under any conditional sale or other title retention agreements with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property); (iv) all obligations under capital
leases; (v) all Guaranteed Indebtedness; (vi) all Indebtedness referred to in
clauses (i), (ii), (iii), (iv) or (v) above secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien upon or in property (including accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Indebtedness; (vii) the Obligations; and
(viii) all liabilities under Title III of ERISA.

“Indemnified Person” has the meaning given to such term in Section 13.3(b).

“Instruments” means all “instruments”, as such term is defined in the UCC, now
owned or hereafter acquired by any Person, wherever located, including all
certificated securities and all notes and other evidences of indebtedness, other
than instruments that constitute, or are a part of a group of writings that
constitute, Chattel Paper.

“Intellectual Property” means any and all Licenses, patents, patent
registrations, copyrights, copyright registrations, trademarks, trademark
registrations, trade secrets, domain names, website addresses and customer
lists.

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement in the form of Exhibit I made in favor of Lender by each
applicable Credit Party.

“Intercreditor Agreement” means any intercreditor and subordination agreement
accepted by Lender from time to time.

“Inventory” means all “inventory”, as such term is defined in the UCC, now or
hereafter owned or acquired by any Person, wherever located.

“Investment Property” means all “investment property”, as such term is defined
in the UCC, now owned or hereafter acquired by any Person, wherever located.

“IRC” and “IRS” means respectively, the Internal Revenue Code of 1986 and the
Internal Revenue Service, and any successors thereto.





8

 

 







--------------------------------------------------------------------------------







“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No.  590, as the same may be amended from time to time.

“LC Issuer” shall mean a commercial bank or other financial institution selected
by Lender, in is discretion, to issue Letters of Credit pursuant to this
Agreement.

“Lender” has the meaning set forth in the preamble to this Agreement and if
Lender shall decide to assign or syndicate any of the Obligations such term
shall include such assignee or such other members of the syndicate.

“Letter of Credit” and “L/C” means a letter of credit issued by an LC Issuer for
Lender’s account, at the request of Borrowing Representative and on behalf of a
Borrower containing terms and conditions satisfactory to Lender, which letter of
credit may either be a commercial letter of credit or standby letter of credit.

“Letter of Credit Fee” has the meaning set forth in Schedule I.

“Letter of Credit Obligations” means all outstanding obligations (including all
duty, freight, taxes, costs, insurance and any other charges and expenses)
incurred by Lender, whether direct or indirect, contingent or otherwise, due or
not due, in connection with the issuance or guarantee, by Lender or another, of
Letters of Credit or Letters of Guaranty, all as further set forth in Schedule
I.

“Letter-of-Credit Rights” has the meaning given to “letter-of-credit rights” as
such term is defined in the UCC, now owned or hereafter acquired by any Person,
including rights to payment or performance under a letter of credit, whether or
not such Person, as beneficiary, has demanded or is at the time entitled to
demand payment or performance.

“Letters of Guaranty” and “L/G” means a letter of guaranty issued by Lender for
the account of a Borrower guarantying payment of the purchase price of the goods
financed thereby, containing terms and conditions satisfactory to Lender.

“License” means any rights under any written agreement now or hereafter acquired
by any Person to use any trademark, trademark registration, copyright, copyright
registration or invention for which a patent is in existence or other license of
rights or interests now held or hereafter acquired by any Person.

“Lien” means any mortgage, security deed or deed of trust, pledge,
hypothecation, assignment, deposit arrangement, lien, security interest, charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any lease
or other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement under the UCC or comparable law of any
jurisdiction.

“Life Insurance Assignment” means an Assignment of Life Insurance Policy as
Collateral to be executed by the owner and the beneficiary thereof, in form and
substance satisfactory to Lender, granting Lender a Lien on the Life Insurance
Policy to secure payment of the Obligations.





9

 

 







--------------------------------------------------------------------------------







“Life Insurance Policy” means collectively, the life insurance policies
maintained by Initial Borrower upon the lives of Nicholas Kovacevich and Dallas
Imbimbo with the death benefits thereunder of at least $1,000,000 for each
policy.

“Litigation” means any claim, lawsuit, litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority.

“Loans” means the Revolving Credit Advances and all extensions of credit
hereunder or under any Credit Document, including Letter of Credit Obligations.

“Margin Stock” has the meaning set forth in Section 7.8.

“Material Adverse Effect” means a material adverse effect on (a) the condition,
operations, assets, business or prospects of any Credit Party, (b) any Credit
Party’s ability to pay or perform the Obligations in accordance with the terms
hereof or any Credit Document, (c) the value of the Collateral, the Liens on the
Collateral or the priority of any such Lien or (d) the practical realization of
the benefits of Lender’s rights and remedies under this Agreement and the Credit
Documents.

“Maturity Date” means November 6th, 2019.

“Maximum Legal Rate” shall have the meaning given to such term in Section
5.1(a)(iv).

“Maximum Revolving Amount” means TWO MILLION DOLLARS ($$2,000,000).

“Minimum Actionable Amount” means TWENTY FIVE THOUSAND DOLLARS ($25,000).

“Minimum Average Monthly Loan Amount” means fifty percent (50%) of the Maximum
Revolving Amount.

“Mortgage” means collectively, any mortgage or deed of trust which is executed
in favor of Lender to secure the Obligations.

“Multiemployer Plan” means a “multiemployer plan,” as defined in Section 4001(a)
(3) of ERISA, to which any Credit Party is making, is obligated to make, has
made or been obligated to make, contributions on behalf of participants who are
or were employed by any of them.

“Note” means the promissory note of Borrowers executed in favor of Lender
substantially in the form of Exhibit A.

“Obligations” means all obligations under any Guaranty and all Loans, all
advances, debts, liabilities, obligations, covenants and duties owing by any
Credit Party to Lender (or any corporation that directly or indirectly controls
or is controlled by or is under common control with Lender) of every kind and
description (whether or not evidenced by any





10

 

 







--------------------------------------------------------------------------------







note or other instrument and whether or not for the payment of money or the
performance or non-performance of any act), direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, whether existing by operation of law or otherwise now existing or
hereafter arising including any debt, liability or obligation owing from any
Credit Party to others which Lender may have obtained by assignment or otherwise
and further including all interest (including interest accruing at the then
applicable rate provided in this Agreement after the maturity of the Loans and
interest accruing at the then applicable rate provided in this Agreement after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), fees, charges or any
other payments any Credit Party is required to make or pay by law or otherwise
arising under or as a result of this Agreement or any other Credit Document,
together with all reasonable expenses and reasonable attorneys’ fees chargeable
to any Borrower’s account or incurred by Lender in connection with any
Borrower’s account whether provided for herein or in any Credit Agreement.

“Payment Intangible” has the meaning give to the term “payment intangible” in
the UCC and in any event shall include, a General Intangible under which the
Account Debtor’s principal obligation is a monetary obligation.

“Payment Office” means 488 Madison Avenue, Suite 800, New York, New York 10022
or such other place as Lender may from time to time designate in writing.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Permitted Liens” means the following Liens:  (i) Liens for taxes or assessments
or other governmental Charges or levies, either not yet due and payable or to
the extent that nonpayment thereof is permitted by the terms of Section 7.10;
(ii) pledges or deposits securing obligations under worker’s compensation,
unemployment insurance, social security or public liability laws or similar
legislation; (iii) pledges or deposits securing bids, tenders, contracts (other
than contracts for the payment of money) or leases to which any Credit Party is
a party as lessee made in the ordinary course of business; (iv) deposits
securing public or statutory obligations of any Credit Party; (v) inchoate and
unperfected workers’, mechanics’, or similar liens arising in the ordinary
course of business so long as such Liens attach only to Equipment, fixtures or
real estate; (vi) carriers’, warehousemen’s, suppliers’ or other similar
possessory liens arising in the ordinary course of business and securing
indebtedness not yet due and payable in an outstanding aggregate amount not in
excess of the Minimum Actionable Amount at any time so long as such Liens attach
only to Inventory; (vii) deposits of money securing, or in lieu of, surety,
appeal or customs bonds in proceedings to which any Credit Party is a party;
(viii)  zoning restrictions, easements, licenses, or other restrictions on the
use of real property or other minor irregularities in title (including leasehold
title) thereto, so long as the same do not materially impair the use, value, or
marketability of such real estate; (ix) Purchase Money Liens securing Purchase
Money Indebtedness (or rent) to the extent permitted under Article IX(b); (x)
Liens in existence on the Closing Date as disclosed on Disclosure Schedule 9(e)
provided that no such Lien is spread to cover additional property after the
Closing Date and the amount of Indebtedness secured thereby is not increased;
and (xi) Liens in favor of Lender securing the Obligations.





11

 

 







--------------------------------------------------------------------------------







“Person” means any individual, sole proprietorship, partnership, limited
liability partnership, joint venture, trust, unincorporated organization,
association, corporation, limited liability company, institution, public benefit
corporation, entity or government (whether federal, state, county, city,
municipal or otherwise, including any instrumentality, division, agency, body or
department thereof), and shall include such Person’s successors and assigns.

“Prime Rate” means the “prime rate” which from time to time published in the
“Money Rates” column of The Wall Street Journal (Eastern Edition, New York
Metro); provided, however, if the Money Rates column of The Wall Street Journal
(Eastern Edition, New York Metro) ceases to be published or otherwise does not
designate a “prime rate” as of a Business Day, Lender has the right to obtain
such information from a similar business publication of its selection.  The
Prime Rate shall be increased or decreased as the case may be for each increase
or decrease in the Prime Rate in an amount equal to such increase or decrease in
the Prime Rate; each change to be effective as of the day of the change in such
rate.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title III of ERISA or Section 412 of the IRC or
Section 302 of ERISA, and in respect of which a Credit Party is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Pledge Agreement” means each pledge agreement in favor of Lender by any Credit
Party.

“Proceeds” means “proceeds”, as such term is defined in the UCC and, in any
event, shall include:  (a) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to any Credit Party or any other Person from time
to time with respect to any Collateral; (b) any and all payments (in any form
whatsoever) made or due and payable to a Credit Party from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of any Collateral by any governmental body, governmental authority,
bureau or agency (or any person acting under color of governmental authority);
(c) any claim of a Credit Party against third parties (i) for past, present or
future infringement of any Intellectual Property or (ii) for past, present or
future infringement or dilution of any trademark or trademark license or for
injury to the goodwill associated with any trademark, trademark registration or
trademark licensed under any trademark License; (d) any recoveries by a Credit
Party against third parties with respect to any litigation or dispute concerning
any Collateral, including claims arising out of the loss or nonconformity of,
interference with the use of, defects in, or infringement of rights in, or
damage to, Collateral; (e) all amounts collected on, or distributed on account
of, other Collateral, including dividends, interest, distributions and
Instruments with respect to Investment Property and pledged Stock; and (f) any
and all other amounts , rights to payment or other property acquired upon the
sale, lease, license, exchange or other disposition of Collateral and all rights
arising out of Collateral.

“Projections” means as of any date the balance sheet, statements of income and
cash flow for Credit Parties (including forecasted Capital Expenditures) (a) by
month for the next Fiscal Year, and (b) by year for the following three Fiscal
Years, in each case prepared in a manner consistent with GAAP and accompanied by
senior management’s discussion and analysis of such plan.





12

 

 







--------------------------------------------------------------------------------







“Purchase Money Indebtedness” means (a) any Indebtedness incurred for the
payment of all or any part of the purchase price of any fixed asset, (b) any
Indebtedness incurred for the sole purpose of financing or refinancing all or
any part of the purchase price of any fixed asset, and (c) any renewals,
extensions or refinancings thereof (but not any increases in the principal
amounts thereof outstanding at that time).

“Purchase Money Lien” means any Lien upon any fixed assets which secures the
Purchase Money Indebtedness related thereto but only if such Lien shall at all
times be confined solely to the asset the purchase price of which was financed
or refinanced through the incurrence of the Purchase Money Indebtedness secured
by such Lien and only if such Lien secures only such Purchase Money
Indebtedness.

“Real Property” has the meaning assigned to it in Section 7.6.

“Release” means, as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials in the indoor or outdoor environment by such
Person, including the movement of Hazardous Materials through or in the air,
soil, surface water, ground water or property.

“Requirement of Law” means as to any Person, the Certificate or Articles of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case binding upon
such Person or any of its property or to which such Person or any of its
property is subject.

“Reserves” means reserves established by Lender from time to time in its good
faith credit judgment, including to protect Lender’s interest in the Collateral,
to protect Lender against possible non-payment of Accounts for any reason by
Account Debtors, to protect against the diminution in value of any Collateral,
to protect Lender against the possible non-payment of any Obligations, to
protect Lender for any unpaid taxes, to protect Lender in respect of any state
of facts that could constitute a Default or Event of Default and to protect
Lender for any Letter of Credit Obligations.

“Restricted Payment” means:  (i) the declaration or payment of any dividend or
the incurrence of any liability to make any other payment or distribution of
cash or other property or assets on or in respect of Credit Party’s Stock; (ii)
any payment or distribution made in respect of any Subordinated Debt of any
Credit Party in violation of any subordination or other agreement made in favor
of Lender; (iii) any payment on account of the purchase, redemption, defeasance
or other retirement of any Credit Party’s Stock or Indebtedness or any other
payment or distribution made in respect of any thereof, either directly or
indirectly; or (iv) any payment, loan, contribution, or other transfer of funds
or other property to any Stockholder of such Person which is not expressly and
specifically permitted in this Agreement; provided, that no payment to Lender
shall constitute a Restricted Payment.

“Revolving Credit Advances” shall have the meaning given to such term in Section
2.1(a).





13

 

 







--------------------------------------------------------------------------------







“Software” means all “software” as such term is defined in the UCC, including
all computer programs and all supporting information provided in connection with
a transaction related to any program.

“Stock” means all certificated and uncertificated shares, options, warrants,
membership interests, general or limited partnership interests, participation or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or equivalent entity whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934).

“Stockholder” means each holder of Stock of Borrower.

“Subordinated Debt” means any note, document, instrument or agreement now or any
time hereafter executed and/or delivered by any Credit Party with or in favor of
any Subordinated Lender which evidences the principal, interest and other
amounts owed by a Credit Party to such Subordinated Lender.

“Subordinated Lender” means collectively, any Person who enters into a
Subordination Agreement with Lender with respect to amounts owed by any Credit
Party to such Subordinated Lender.

“Subordination Agreement” means collectively, all subordination agreements
accepted by Lender from time to time with respect to Indebtedness of any Credit
Party.

“Subsidiary” means, with respect to any Person, (i) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
has or might have voting power by reason of the happening of any contingency) is
at the time, directly or indirectly, owned legally or beneficially by such
Person and/or one or more Subsidiaries of such Person, or with respect to which
any such Person has the right to vote or designate the vote of 50% or more of
such Stock whether by proxy, agreement, operation of law or otherwise, and
(ii) any partnership or limited liability company in which such Person or one or
more Subsidiaries of such Person has an equity interest (whether in the form of
voting or participation in profits or capital contribution) of more than 50% or
of which any such Person is a general partner or manager or may exercise the
powers of a general partner or manager.

“Supporting Obligations” means all “supporting obligations” as such term is
defined in the UCC, including Letter-of-Credit Rights or secondary obligations
that supports the payment or performance of Accounts, Chattel Paper, Documents,
General Intangibles, Instruments, or Investment Property.

“Tangible Net Worth” shall mean, with respect to any Person, at any date, the
total assets (excluding any assets attributable to any issuances by such Person
of any Stock after the Closing Date and excluding any intangible assets and
loans made to any officer, director,





14

 

 







--------------------------------------------------------------------------------







shareholder or employee of such Person) minus the total liabilities, in each
case, of such Person at such date determined in accordance with GAAP.

“Term” means the Closing Date through the Maturity Date subject to acceleration
upon the occurrence of an Event of Default hereunder or other termination
hereunder.

“Termination Date” means the date on which all Obligations under this Agreement
are indefeasibly paid in full, in cash (other than amounts in respect of Letter
of Credit Obligations if any, then outstanding, provided that a Borrower has
funded such amounts in cash in full into the Cash Collateral Account), and no
Borrower shall have any further right to borrow any moneys or obtain other Loans
or financial accommodations under this Agreement.

“UCC” means the Uniform Commercial Code as the same may, from time be in effect
in the State of New York; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions of
this Agreement relating to such attachment, perfection, priority or remedies and
for purposes of definitions related to such provisions; provided further, that
to the extent that UCC is used to define any term herein or in any Credit
Document and such term is defined differently in different Articles or Divisions
of the UCC, the definition of such term contained in Article or Division 9 shall
govern.

“Uniform Customs” means with respect to a documentary Letter of Credit the
Uniform Customs and Practice for Documentary Credits (1993 Revision),
International Chamber of Commerce Publication No. 500, as the same may be
amended from time to time and with respect to a standby Letter of Credit, the
International Standby Practices, ISP.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title III of ERISA.



1.2

Accounting Terms

.  Any accounting terms used in this Agreement which are not specifically
defined shall have the meanings customarily given them in accordance with GAAP
and all financial computations shall be computed, unless specifically provided
herein, in accordance with GAAP consistently applied.



1.3

Other Terms

.  All other terms used in this Agreement and defined in the UCC, shall have the
meaning given therein unless otherwise defined herein.



1.4

Rules of Construction

.  All Schedules, Addenda and Exhibits hereto or expressly identified to this
Agreement are incorporated herein by reference and taken together with this
Agreement constitute but a single agreement.  The words “herein”, hereof” and
“hereunder” or other words of similar import refer to this Agreement as a whole,
including the Exhibits and Schedules thereto, as the same may be from time to
time amended, modified, restated or supplemented, and not to any particular
section, subsection or clause contained in this Agreement.  Wherever from the
context it appears appropriate, each term stated in either the





15

 

 







--------------------------------------------------------------------------------







singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
the feminine and the neuter.  The term “or” is not exclusive.  The term
“including” (or any form thereof) shall not be limiting or exclusive.  All
references to statutes and related regulations shall include any amendments of
same and any successor statutes and regulations.  All references in this
Agreement or in the Schedules to this Agreement to sections, schedules,
disclosure schedules, exhibits, and attachments shall refer to the corresponding
sections, schedules, disclosure schedules, exhibits, and attachments of or to
this Agreement.  All references to any instruments or agreements, including
references to any of this Agreement or any of the other Credit Documents shall
include any and all modifications or amendments thereto and any and all
extensions or renewals thereof.



II.

LOANS



2.1

Revolving Credit Advances

.



(a)

Subject to the terms and conditions set forth herein and in the Credit
Documents, Lender may, in its sole discretion, make revolving credit advances
(the “Revolving Credit Advances”) to Borrowers from time to time during the Term
which, in the aggregate at any time outstanding together with all outstanding
Letter of Credit Obligations, will not exceed the lesser of (x) the Maximum
Revolving Amount or (y) an amount equal to the Borrowing Base.



(b)

Notwithstanding the limitations set forth above, Lender retains the right to
lend Borrowers from time to time such amounts in excess of such limitations as
Lender may determine in its sole discretion.



(c)

Each Borrower acknowledges that the exercise of Lender’s discretionary rights
hereunder may result during the term of this Agreement in one or more increases
or decreases in the advance percentages used in determining Accounts
Availability and each Borrower hereby consents to any such increases or
decreases which may limit or restrict advances requested by Borrower.



(d)

If any Borrower does not pay any interest, fees, costs or charges to Lender when
due, Borrowers shall thereby be deemed to have requested, and Lender is hereby
authorized at its discretion to make and charge to any Borrower’s account, a
Revolving Credit Advance as of such date in an amount equal to such unpaid
interest, fees, costs or charges.



(e)

If any Credit Party at any time fails to perform or observe any of the covenants
contained in this Agreement or any other Credit Document, Lender may, but need
not, perform or observe such covenant on behalf and in the name, place and stead
of such Credit Party (or, at Lender’s option, in Lender’s name) and may, but
need not, take any and all other actions which Lender may deem necessary to cure
or correct such failure (including the payment of taxes, the satisfaction of
Liens, the performance of obligations owed to Account Debtors, lessors or other
obligors, the procurement and maintenance of insurance, the execution of
assignments, security agreements and financing statements, and the endorsement
of instruments).  The amount of all monies expended and all costs and expenses
(including attorneys’ fees and legal expenses) incurred by Lender in connection
with or as a result of the performance or





16

 

 







--------------------------------------------------------------------------------







observance of such agreements or the taking of such action by Lender shall be
charged to any Borrower’s account as a Revolving Credit Advance and added to the
Obligations.  To facilitate Lender’s performance or observance of such covenants
of Credit Parties, each Credit Party hereby irrevocably appoints Lender, or
Lender’s delegate, acting alone, as such Credit Party’s attorney in fact (which
appointment is coupled with an interest) with the right (but not the duty) from
time to time to create, prepare, complete, execute, deliver, endorse or file in
the name and on behalf of such Credit Party any and all instruments, documents,
assignments, security agreements, financing statements, applications for
insurance and other agreements and writings required to be obtained, executed
delivered or endorsed by such Credit Party.



(f)

Lender is authorized by Borrowers to record on its books or records the date,
principal amount, amount and date of all payments of principal of and interest
on each Loan, and the outstanding principal balance of the Loans and such
recordation shall constitute prima facie evidence as to all such information
contained therein.  Lender shall provide Borrowing Representative on a monthly
basis with a statement and accounting of such recordations but any failure on
the part of Lender to keep such recordation (or any errors therein) or to send a
statement thereof to Borrowing Representative shall not limit or otherwise
affect the obligation of any Borrower to repay (with applicable interest) any
Loans.  Except to the extent that Borrowing Representative shall, within thirty
(30) days after such statement and accounting is sent, notify Lender in writing
of any objection any Borrower may have thereto (stating with particularity the
basis for such objection), such statement and accounting shall be deemed final,
binding and conclusive upon Borrowers, absent manifest error.  The Loans made by
Lender will be evidenced by a Note.  Each Borrower will execute the Note
simultaneously with the execution of this Agreement.



(g)

During the Term, each Borrower may borrow, prepay and reborrow Revolving Credit
Advances, all in accordance with the terms and conditions hereof.



(h)

Subject to the terms and conditions of this Agreement including Schedule I,
Borrowing Representative on behalf of each Borrower may request and Lender may
agree to incur Letter of Credit Obligations.



III.

REPAYMENT



3.1

Repayment of the Revolving Credit Advances

.  Borrowers shall be required to (a) make a mandatory repayment hereunder at
any time that the aggregate outstanding principal balance of the Revolving
Credit Advances made by Lender to Borrowers hereunder is in excess of the
Borrowing Base and/or Maximum Revolving Amount, in an amount equal to such
excess, and (b) repay on the expiration of the Term (i) the then aggregate
outstanding principal balance of Revolving Credit Advances made by Lender to
Borrowers hereunder together with accrued and unpaid interest, fees and charges
and (ii) all other amounts owed Lender under this Agreement and the Credit
Documents.  Any payments of principal, interest, fees or any other amounts
payable hereunder or under any Credit Document shall be made prior to 12:00 noon
(New York time) on the due date thereof in immediately available funds.



IV.

PROCEDURES





17

 

 







--------------------------------------------------------------------------------









4.1

Procedure for Revolving Credit Advances

.  Borrowing Representative on behalf of each Borrower may by written or
telephonic notice request a borrowing of Revolving Credit Advances prior to
11:00 a.m. (New York time) on the Business Day of its request to incur, on that
day, a Revolving Credit Advance.  All Revolving Credit Advances shall be
disbursed from whichever office or other place Lender may designate from time to
time and, together with any and all other Obligations of Borrowers to Lender,
shall be charged to Borrowers’ account on Lender’s books.  The proceeds of each
Revolving Credit Advance made by Lender shall be made available to Borrowers on
the Business Day so requested by way of credit to the applicable Borrower’s
operating account maintained with such bank as Borrowing Representative
designated to Lender.  Any and all Obligations due and owing hereunder may be
charged to Borrowers’ account and shall constitute Revolving Credit Advances.



V.

INTEREST AND FEES



5.1

Interest and Fees

.



(a)

Interest.



(i)

Except as modified by Section 5.1(a)(iii) below, Borrowers shall pay interest on
the unpaid principal balance of the Loans for each day they are outstanding at
the Contract Rate.



(ii)

Interest and fees shall be computed on the basis of actual days elapsed in a
year of 360 days.  Interest shall be payable in arrears on the last day of each
month and upon termination of this Agreement, or, at Lender’s option, Lender may
charge Borrowers’ account for said interest.



(iii)

Effective upon the occurrence of any Event of Default and for so long as any
Event of Default shall be continuing, the Contract Rate and the Letter of Credit
Fee shall automatically be increased to the Default Rate, and all outstanding
Obligations, including unpaid interest and Letter of Credit Fees, shall continue
to accrue interest from the date of such Event of Default at the Default Rate
applicable to such Obligations.



(iv)

Notwithstanding the foregoing, in no event shall the aggregate interest exceed
the maximum rate permitted under any applicable law or regulation, as in effect
from time to time (the “Maximum Legal Rate”) and if any provision of this
Agreement or Credit Document is in contravention of any such law or regulation,
interest payable under this Agreement and each Credit Document shall be computed
on the basis of the Maximum Legal Rate (so that such interest will not exceed
the Maximum Legal Rate) and once the amount of interest payable hereunder or
under the Credit Documents is less than the Maximum Legal Rate, Lender shall not
reduce interest payable hereunder or any Credit Document below the amount
computed based upon the Maximum Legal Rate until the aggregate amount of
interest paid equals the amount of interest which would have been payable if the
Maximum Legal Rate had not been imposed.



(v)

Borrowers shall pay principal, interest and all other amounts payable hereunder,
or under any Credit Document, without any deduction whatsoever, including any
deduction for any set-off or counterclaim.





18

 

 







--------------------------------------------------------------------------------









(b)

Fees.



(i)

Minimum Loan Fee.  In the event the average closing daily unpaid balances of all
Loans hereunder during any calendar month is less than the Minimum Average
Monthly Loan Amount, Borrowers shall pay to Lender a minimum loan fee at a rate
per annum equal to the Contract Rate on the amount by which the Minimum Average
Monthly Loan Amount exceeds such average closing daily unpaid balances.  Such
fee shall be charged to Borrower’s account on the first day of each month with
respect to the prior month.



(ii)

Facility Fee.  Borrowers hereby agree to pay Lender a facility fee in an amount
equal to 1.5% of the Maximum Revolving Amount on the Closing Date and on each
anniversary of the Closing Date which occurs prior to the Maturity Date.  The
facility fee for the period ending on the Maturity Date shall be deemed fully
earned on the Closing Date and shall be payable by a charge to Borrower’s
account upon the earlier of each anniversary of the Closing Date or the
termination of this Agreement for any reason.



(iii)

Collateral Monitoring Fee.  Borrowers shall pay Lender a monthly collateral
monitoring fee in an amount equal to 0.125% percent of the Maximum Revolving
Amount per month, payable on the Closing Date and on the first day of each month
thereafter until the Maturity Date.  The Collateral Monitoring Fee for each
month ending prior to the Maturity Date shall be deemed fully earned on the
Closing Date and shall be payable by a charge to Borrower’s account upon the
earlier of the first day of each month during the Term or the termination of
this Agreement for any reason.



(iv)

Field Examination Fee.  Upon Lender’s performance of any collateral monitoring
and/or verification including any field examination, collateral analysis or
other business analysis, the need for which is to be determined by Lender and
which monitoring is undertaken by Lender or for Lender’s benefit, an amount
equal to the established rate by Lender from time to time which rate on the
Closing Date is $950 per day for each person employed to perform such monitoring
together with all costs, disbursements and expenses incurred by Lender and the
person performing such collateral monitoring and/or verification shall be
charged to Borrowers’ account.



(v)

Collection Fees.  For purposes of determining the balance of the Loans
outstanding, Lender will credit (conditional upon final collection) all such
payments to Borrowers’ account upon receipt by Lender of good funds in dollars
of the United States of America in Lender’s account, provided, however, for
purposes of computing interest on the Obligations, Lender will credit
(conditional upon final collection) all such payments to Borrowers’ account
three (3) Business Days after receipt by Lender of good funds in dollars of the
United States of America in Lender’s account.  Any amount received by Lender
after 12:00 noon (New York time) on any Business Day shall be deemed received on
the next Business Day.



(vi)

Overline/Overadvance Fees. Under circumstances where any Borrower requests
Revolving Credit Advances which would exceed the Maximum Revolving Amount and/or
the Borrowing Base, Lender may impose fees in connection therewith.  Such fees
shall include (i) a monthly fee in the amount of two and one-half percent
(2.50%) of the greater of (A) the highest amount by which the amount Revolving
Credit Advances during





19

 

 







--------------------------------------------------------------------------------







such month exceeds the Borrowing Base and (B) if any, the amount approved by
Lender for such Revolving Credit Advance in excess of the Borrowing Base for
such month and (ii) two and one-half percent (2.50%) of the greater of (A) the
highest amount by which the Revolving Credit Advances during such month exceeds
the Maximum Revolving Amount and (B) if any, the amount approved by Lender for
such Revolving Credit Advances in excess of the Maximum Revolving Amount for
such month.  Such fees shall be payable on the first day of each month with
respect to the preceding calendar month.



(vii)

Wire/Check Fee.  For each wire transfer or check issued by Lender, on behalf of
a Borrower, Borrowers shall pay Lender Lender’s standard fee for such service
which fee is $45 as of the Closing Date.



VI.

CONDITIONS PRECEDENT



6.1

Conditions Precedent to Initial Loans

.  Without limitation of the discretionary nature of each Loan hereunder, the
initial Loan to be made by Lender shall be subject to the fulfillment (to the
satisfaction of Lender) of each of the conditions precedent set forth on
Schedule II.



6.2

Conditions Precedent to each Loan

.  Without limitation of the discretionary nature of each Loan hereunder, each
of the Loans (including the initial Loan) to be made by Lender shall be subject
to the fulfillment (to the satisfaction of Lender) of each of the following
conditions as of the date of each Loan:



(a)

Lender shall have received a Request for Loan for such Loan in form and in
substance satisfactory to Lender;



(b)

The representations and warranties set forth in this Agreement and in the other
Credit Documents, shall be true and correct in all material respects on and as
of the date of such Loan with the same effect as though made on and as of such
date, except to the extent that any such representation or warranty is expressly
stated to relate to a specific earlier date, in which case, such representation
and warranty shall be true and correct as of such earlier date;



(c)

No Default or Event of Default shall have occurred and be continuing at the time
of and after giving effect to such Loan;



(d)

Lender shall have received all fees due and payable on or prior to such date;
and



(e)

All legal matters incident to such Loan shall be satisfactory to Lender and its
counsel.



VII.

REPRESENTATIONS, WARRANTIES AND COVENANTS

To induce Lender to enter into this Agreement and to make the Loans, each Credit
Party represents and warrants (each of which representations and warranties
shall survive the execution





20

 

 







--------------------------------------------------------------------------------







and delivery of this Agreement), and promises to and agrees with Lender until
the Termination Date as follows:



7.1

Corporate Existence; Compliance with Law

.  Each Corporate Credit Party:  (a) is, as of the Closing Date, and will
continue to be (i) a corporation or limited liability company duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, (ii) duly qualified to do business and in good
standing in each other jurisdiction where its ownership or lease of property or
the conduct of its business requires such qualification, except where the
failure to be so qualified could not reasonably be expected to have a Material
Adverse Effect, and (iii) in compliance with all Requirements of Law and
Contractual Obligations, except to the extent failure to comply therewith could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (b) has and will continue to have (i) the requisite power
and authority and the legal right to execute, deliver and perform its
obligations under the Credit Documents, and to own, pledge, mortgage or
otherwise encumber and operate its properties, to lease the property it operates
under lease, and to conduct its business as now, heretofore or proposed to be
conducted, and (ii) all licenses, permits, franchises, rights, powers, consents
or approvals from or by all Persons or Governmental Authorities having
jurisdiction over Borrowers which are necessary or appropriate for the conduct
of its business.



7.2

Names; Organizational Information; Collateral Locations

.  Disclosure Schedule 7.2 sets forth each Corporate Credit Party’s name as it
appears in official filing in the state of its incorporation or other
organization, the type of entity of each Corporate Credit Party, the state of
each Corporate Credit Party’s incorporation or organization and organizational
identification number issued by each Corporate Credit Party’s state of
incorporation or organization or a statement that no such number has been
issued.  The location of each Corporate Credit Party’s chief executive office,
corporate offices, warehouses, other locations of Collateral and locations where
records with respect to Collateral are kept (including in each case the county
of such locations) are as set forth in Disclosure Schedule 7.2 and, except as
set forth in such Disclosure Schedule, such locations have not changed during
the preceding twelve months.  With respect to each of the premises identified in
Disclosure Schedule 7.2 on or prior to the Closing Date a bailee, landlord or
mortgagee agreement acceptable to Lender has been obtained.  As of the Closing
Date, during the prior five years, except as set forth in Disclosure Schedule
7.2, no Corporate Credit Party shall have been known as or conducted business in
any other name (including trade names).



7.3

Power; Authorization; Enforceable Obligations

.  The execution, delivery and performance by each Credit Party of the Credit
Documents to which it is a party, and the creation of all Liens provided for
herein and therein:  (a) are and will continue to be within such Credit Party’s
power and authority; (b) have been and will continue to be duly authorized by
all necessary or proper action; (c) are not and will not be in violation of any
Requirement of Law or Contractual Obligation of such Credit Party; (d) do not
and will not result in the creation or imposition of any Lien (other than
Permitted Liens) upon any of the Collateral; and (e) do not and will not require
the consent or approval of any Governmental Authority or any other Person.  As
of the Closing Date, each Credit Document shall have been duly executed and
delivered on behalf of each Credit Party, and each such Credit Document upon
such execution and delivery shall be and will continue to be a legal, valid and
binding obligation of each Credit Party,





21

 

 







--------------------------------------------------------------------------------







enforceable against it in accordance with its terms, except as such enforcement
may be limited by bankruptcy, insolvency and other similar laws affecting
creditors’ rights generally.



7.4

Financial Statements and Projections; Books and Records

.



(a)

The Financial Statements delivered by each Credit Party to Lender for its most
recently ended Fiscal Year and Fiscal Quarter, are true, correct and complete
and reflect fairly and accurately the financial condition of such Credit Party
as of the date of each such Financial Statement in accordance with GAAP.  The
Projections most recently delivered by each Corporate Credit Party to Lender
have been prepared in good faith, with care and diligence and use assumptions
that are reasonable under the circumstances at the time such Projections were
prepared and as of the date delivered to Lender and all such assumptions are
disclosed in the Projections.



(b)

Each Corporate Credit Party shall keep adequate Books and Records with respect
to the Collateral and its business activities in which proper entries,
reflecting all financial transactions, and payments and credits received on, and
all other dealings with, the Collateral, will be made in accordance with GAAP
and all Requirements of Law and on a basis consistent with the Financial
Statements.



7.5

Material Adverse Change

.  Between the date of each Credit Party’s most recent Financial Statements
delivered to Lender and the Closing Date:  (a) no Credit Party has incurred any
obligations, contingent or non-contingent liabilities, or liabilities for
Charges, long-term leases or unusual forward or long-term commitments which are
not reflected in the Projections delivered on the Closing Date and which could,
alone or in the aggregate, reasonably be expected to have a Material Adverse
Effect; (b) there has been no material deviation from such Projections; and (c)
no events have occurred which alone or in the aggregate has had or could
reasonably be expected to have a Material Adverse Effect.  No Requirement of Law
or Contractual Obligation of any Credit Party has or have had or could
reasonably be expected to have a Material Adverse Effect.  No Credit Party is in
default, and to each Credit Party’s knowledge no third party is in default,
under or with respect to any of its Contractual Obligations, which alone or in
the aggregate has had or could reasonably be expected to have a Material Adverse
Effect.



7.6

Real Estate; Property

.  The real estate listed in Disclosure Schedule 7.6 constitutes all of the real
property owned, leased, or used by each Credit Party in its business (the “Real
Property”), and no Corporate Credit Party will execute any material agreement or
contract in respect of such real estate after the date of this Agreement without
giving Lender prompt prior written notice thereof.  Each Corporate Credit Party
holds and will continue to hold good and marketable fee simple title to all of
its owned real estate, and good and marketable title to all of its other
properties and assets, and valid and insurable leasehold interests in all of its
leases (both as lessor and lessee, sublessee or assignee), and none of the
properties and assets of any Corporate Credit Party are or will be subject to
any Liens, except Permitted Liens.



7.7

Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness

.  Except as set forth in Disclosure Schedule 7.7, as of the Closing Date, no
Corporate Credit Party has any Subsidiaries, is not engaged in any joint venture
or partnership





22

 

 







--------------------------------------------------------------------------------







with any other Person, or is an Affiliate of any other Person.  All of the
issued and outstanding Stock of each Corporate Credit Party (including all
rights to purchase, options, warrants or similar rights or agreements pursuant
to which any Corporate Credit Party may be required to issue, sell, repurchase
or redeem any of its Stock) as of the Closing Date is owned by each of the
Stockholders (and in the amounts) set forth on Disclosure Schedule 7.7.  All
outstanding Indebtedness of each Corporate Credit Party as of the Closing Date
is described in Disclosure Schedule 9(b).



7.8

Government Regulation; Margin Regulations

.  No Credit Party is subject to or regulated under or any federal or state
statute, rule or regulation that restricts or limits any Credit Party’s ability
to incur Indebtedness, pledge its assets, or to perform its obligations under
the Credit Documents.  The making of a Loan, the application of the proceeds and
repayment thereof, and the consummation of the transactions contemplated by the
Credit Documents do not and will not violate any Requirement of Law.  No Credit
Party is engaged, nor will it engage in the business of extending credit for the
purpose of “purchasing” or “carrying” any “margin security” as such terms are
defined in Regulation U of the Federal Reserve Board as now and hereafter in
effect (such securities being referred to herein as “Margin Stock”).  No Credit
Party owns Margin Stock, and none of the proceeds of any Loan or other
extensions of credit under any Credit Document will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock or
reducing or retiring any Indebtedness which was originally incurred to purchase
or carry any Margin Stock.  No Credit Party will take or permit to be taken any
action which might cause any Credit Document to violate any regulation of the
Federal Reserve Board.



7.9

Taxes; Charges

.  Except as disclosed on Disclosure Schedule 7.9 all tax returns, reports and
statements required by any Governmental Authority to be filed by each Credit
Party have, as of the Closing Date, been filed and will, until the Termination
Date, be filed with the appropriate Governmental Authority and no tax Lien has
been filed against each Credit Party or any of each Credit Party’s property.
 Proper and accurate amounts have been and will be withheld by each Credit Party
from its employees for all periods in complete compliance with all Requirements
of Law and such withholdings have and will be timely paid to the appropriate
Governmental Authorities.  Disclosure Schedule 7.9 sets forth as of the Closing
Date those taxable years for which each Credit Party’s tax returns are currently
being audited by the IRS or any other applicable Governmental Authority and any
assessments or threatened assessments in connection with such audit, or
otherwise currently outstanding.  Except as described on Disclosure Schedule
7.9, no Credit Party nor its respective predecessors are liable for any Charges:
(a) under any agreement (including any tax sharing agreements or agreement
extending the period of assessment of any Charges) or (b) to any Credit Party’s
knowledge, as a transferee.  As of the Closing Date, no Credit Party has agreed
or been requested to make any adjustment under IRC Section 481(a), by reason of
a change in accounting method or otherwise, which could reasonably be expected
to have a Material Adverse Effect.



7.10

Payment of Obligations

.  Each Credit Party will pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all of its
Charges and other obligations of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of such Credit





23

 

 







--------------------------------------------------------------------------------







Party and none of the Collateral is or could reasonably be expected to become
subject to any Lien or forfeiture or loss as a result of such contest.



7.11

ERISA

.  No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other existing ERISA Events, could reasonably be
expected to result in a liability of any Corporate Credit Party of more than the
Minimum Actionable Amount.  The present value of all accumulated benefit
obligations of any Corporate Credit Party under each Plan (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent Financial Statements reflecting
such amounts, exceed the fair market value of the assets of such Plan by more
than the Minimum Actionable Amount, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Account Standards No. 87) did not, as of the
date of the most recent Financial Statements reflecting such amounts, exceed the
fair market value of the assets of such underfunded Plans by more than the
Minimum Actionable Amount.  No Corporate Credit Party has incurred or reasonably
expects to incur any Withdrawal Liability in excess of the Minimum Actionable
Amount.



7.12

Litigation

.  No Litigation is pending or, to the knowledge of any Credit Party, threatened
by or against any Credit Party or against any Credit Party’s properties or
revenues (a) with respect to any of the Credit Documents or any of the
transactions contemplated hereby or thereby, or (b) which could reasonably be
expected to have a Material Adverse Effect.  Except as set forth on Disclosure
Schedule 7.12, as of the Closing Date there is no Litigation pending or
threatened against any Credit Party which seeks damages in excess of the Minimum
Actionable Amount or injunctive relief or alleges criminal misconduct of any
Credit Party.  Each Credit Party shall notify Lender in writing within five (5)
Business Days of learning of the existence, threat or commencement of any
Litigation against any Credit Party or any Plan or any allegation of criminal
misconduct against any Credit Party.



7.13

Intellectual Property

.  As of the Closing Date, all material Intellectual Property owned or used by
each Corporate Credit Party is listed, together with application or registration
numbers, where applicable, in Disclosure Schedule 7.13.  Each Corporate Credit
Party is the sole legal and beneficial owner, or is licensed on commercial terms
to use, all Intellectual Property necessary to conduct its business as currently
conducted except for such Intellectual Property the failure of which to own or
license could not reasonably be expected to have a Material Adverse Effect.
 Each Corporate Credit Party will maintain the patenting and registration of all
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office, or other appropriate Governmental Authority and
each Corporate Credit Party will promptly patent or register, as the case may
be, all new Intellectual Property and notify Lender in writing five (5) Business
Days prior to filing any such new patent or registration.  With respect to
Intellectual Property licensed by each Corporate Credit Party, an agreement
acceptable to Lender from the licensor of such Intellectual Property has been
obtained permitting Lender to use such Intellectual Property or sell the Goods
containing such Intellectual Property following the occurrence of a Default.  No
Credit Party is aware of any infringement on the Intellectual Property of any
third party in the carrying on of its business in the normal course.





24

 

 







--------------------------------------------------------------------------------









7.14

Full Disclosure

.  No information contained in any Credit Document, the Financial Statements or
any written statement furnished by or on behalf of any Credit Party under any
Credit Document, or to induce Lender to execute the Credit Documents, contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements contained herein or therein not misleading in
light of the circumstances under which they were made.



7.15

Hazardous Materials

.  Except as set forth on Disclosure Schedule 7.15, as of the Closing Date, (a)
each Real Property is maintained free of contamination from any Hazardous
Material, (b) no Credit Party is subject to any Environmental Liabilities or, to
any Credit Party’s knowledge, potential Environmental Liabilities, in excess of
the Minimum Actionable Amount in the aggregate, (c) no notice has been received
by any Credit Party identifying it as a “potentially responsible party” or
requesting information under CERCLA or analogous state statutes, and to the
knowledge of any Credit Party, there are no facts, circumstances or conditions
that may result in such Credit Party being identified as a “potentially
responsible party” under CERCLA or analogous state statutes; and (d) each Credit
Party has provided to Lender copies of all existing environmental reports,
reviews and audits and all written information pertaining to actual or potential
Environmental Liabilities, in each case relating to any Credit Party.  Each
Credit Party: (i) shall comply in all material respects with all applicable
Environmental Laws and environmental permits; (ii) shall notify Lender in
writing within seven days if and when it becomes aware of any Release, on, at,
in, under, above, to, from or about any of its Real Property; and (iii) shall
promptly forward to Lender a copy of any order, notice, permit, application, or
any communication or report received by it or any Credit Party in connection
with any such Release.



7.16

Insurance

.  As of the Closing Date, Disclosure Schedule 7.16 lists all insurance of any
nature maintained for current occurrences by Borrowers, as well as a summary of
the terms of such insurance.  Each Corporate Credit Party shall deliver to
Lender certified copies and endorsements to all of its (a) “All Risk” and
business interruption insurance policies naming Lender loss payee, and (b)
general liability and other liability policies naming Lender as an additional
insured.  All policies of insurance on real and personal property will contain
an endorsement, in form and substance acceptable to Lender, showing loss payable
to Lender (Form 438 BFU or equivalent) and extra expense and business
interruption endorsements.  Such endorsement, or an independent instrument
furnished to Lender, will provide that the insurance companies will give Lender
at least thirty (30) days prior written notice before any such policy or
policies of insurance shall be altered or canceled and that no act or default of
any Corporate Credit Party or any other Person shall affect the right of Lender
to recover under such policy or policies of insurance in case of loss or damage.
 Each Borrower shall direct all present and future insurers under its “All Risk”
policies of insurance to pay all proceeds payable thereunder directly to Lender.
 If any insurance proceeds are paid by check, draft or other instrument payable
to any Corporate Credit Party and Lender jointly, Lender may endorse each
Corporate Credit Party’s name thereon and do such other things as Lender may
deem advisable to reduce the same to cash.  Lender reserves the right at any
time, upon review of any Corporate Credit Party’s risk profile, to require
additional forms and limits of insurance.  Each Corporate Credit Party shall, on
each anniversary of the Closing Date and from time to time at Lender’s request,
deliver to Lender a report by a reputable insurance broker, satisfactory to
Lender, with respect to such Person’s insurance policies.





25

 

 







--------------------------------------------------------------------------------









7.17

Deposit and Disbursement Accounts

.  Disclosure Schedule 7.17 lists all banks and other financial institutions at
which each Credit Party, maintains deposits and/or other accounts and correctly
identifies the name, address and telephone number of each such depository, the
name in which the account is held, a description of the purpose of the account,
and the complete account number.



7.18

Accounts

.  No Corporate Credit Party has made, nor will any Credit Party make, any
agreement with any Account Debtor for any extension of time for the payment of
any Account, any compromise or settlement for less than the full amount thereof,
any release of any Account Debtor from liability therefor, or any deduction
therefrom except a discount or allowance for prompt or early payment allowed by
a Corporate Credit Party and such other compromises or settlements in the
ordinary course of its business consistent with historical practice and as
previously disclosed to Lender in writing.  With respect to the Accounts pledged
as collateral pursuant to any Credit Document (a) the amounts shown on all
invoices, statements and reports which may be delivered to the Lender with
respect thereto are actually and absolutely owing to a Credit Party as indicated
thereon and are not in any way contingent; (b) no payments have been or shall be
made thereon except payments immediately delivered to Lender as required
hereunder; and (c) to each Corporate Credit Party’s knowledge all Account
Debtors have the capacity to contract.  As of the date of each Borrowing Base
Certificate delivered to Lender, each Account listed thereon as an Eligible
Account shall be an Eligible Account.  Each Borrower shall notify Lender
promptly and in any event within two (2) Business Days after obtaining knowledge
thereof (i) of any event or circumstance that to any Borrower’s knowledge would
cause Lender to consider any then existing Account as no longer constituting an
Eligible Account; (ii) of any material delay in any Borrower’s performance of
any of its obligations to any Account Debtor; (iii) of any assertion by an
Account Debtor of any material claims, offsets or counterclaims; (iv) of any
allowances, credits and/or monies granted by any Borrower to any Account Debtor;
(v) of all material adverse information relating to the financial condition of
an Account Debtor; (vi) of any material return of goods; and (vii) of any loss,
damage or destruction of any of the Collateral.



7.19

Conduct of Business

.  Each Corporate Credit Party (a) shall conduct its business substantially as
now conducted or as otherwise permitted hereunder, and (b) shall at all times
maintain, preserve and protect all of the Collateral and each Corporate Credit
Party’s other property, used or useful in the conduct of its business and keep
the same in good repair, working order and condition and make, or cause to be
made, all necessary or appropriate repairs, replacements and improvements
thereto consistent with industry practices.



7.20

Further Assurances

.  At any time and from time to time, upon the written request of Lender and at
the sole expense of Credit Parties, each Credit Party shall promptly and duly
execute and deliver any and all such further instruments and documents and take
such further action as Lender may reasonably deem desirable (a) to obtain the
full benefits of this Agreement and the other Credit Documents, (b) to protect,
preserve and maintain Lender’s rights in any Collateral, or (c) to enable Lender
to exercise all or any of the rights and powers herein granted.





26

 

 







--------------------------------------------------------------------------------









VIII.

FINANCIAL REPORTS; FINANCIAL COVENANTS



8.1

Reports and Notices

.  From the Closing Date until the Termination Date, each Borrower shall deliver
to Lender:



(a)

within fifteen (15) days following the end of each Fiscal Month, a Monthly
Statement Report in the form of Exhibit B as of the last day of the previous
Fiscal Month;



(b)

within fifteen (15) days following the end of each Fiscal Month, the Financial
Statements for such Fiscal Month, which shall provide comparisons to budget and
actual results for the corresponding period during the prior Fiscal Year, both
on a monthly and year-to-date basis, and accompanied by a certification in the
form of Exhibit D by the Chief Executive Officer or Chief Financial Officer of
Borrowing Representative that such Financial Statements are complete and
correct, that there was no Default (or specifying those Defaults of which he or
she was aware), and showing in reasonable detail the calculations used in
determining compliance with the financial covenants hereunder;



(c)

within ninety (90) days following the close of each Fiscal Year, the Financial
Statements for such Fiscal Year reviewed or certified by an independent
certified accounting firm acceptable to Lender, which shall provide comparisons
to the prior Fiscal Year, and shall be accompanied by (i) a statement in
reasonable detail showing the calculations used in determining compliance with
the financial covenants hereunder, (ii) a report from Borrowers’ accountants to
the effect that in connection with their audit examination nothing has come to
their attention to cause them to believe that a Default has occurred or
specifying those Defaults of which they are aware, and (iii) any management
letter that may be issued;



(d)

at least thirty (30) days before the beginning of each Fiscal Year of each
Borrower, the Projections, each in reasonable detail, representing such
Borrower’s good faith Projections and certified by such Borrower’s President or
Chief Financial Officer as being the most accurate Projections available and
identical to the Projections used by such Borrower for internal planning
purposes, together with such supporting schedules and information as Lender may
in its discretion require;



(e)

together with each request for a Loan (but in no event later than the third day
of each month) and at such intervals as Lender may request a Borrowing Base
Certificate as of the last day of the immediately preceding Fiscal Month
detailing ineligible Accounts and adjustments to the Borrowing Base, certified
as true and correct by the President or Chief Financial Officer of each
Borrower;



(f)

together with each request for a Loan (but in no event later than the third day
of each month) and at such other intervals as Lender may require: (i) copies of
all entries to the sales journal and the cash receipt journal; (ii) copies of
all credit memos; and (iii) copies of all invoices in excess of five thousand
dollars ($5,000), together with proof of delivery, in each case as and for the
immediately preceding Fiscal Month;





27

 

 







--------------------------------------------------------------------------------









(g)

promptly following Lender’s request, receivable schedules, copies of invoices to
Account Debtors, shipping documents, delivery receipts and such other material,
reports, records or information as Lender may request;



(h)

promptly upon their distribution, copies of all financial statements, reports
and proxy statements which any Borrower shall have sent to its stockholders,
promptly after the sending or filing thereof, copies of all regular and periodic
reports which any Borrower shall file with the Securities and Exchange
Commission or any national securities exchange; and



(i)

each Borrower will cause each Guarantor to comply with the financial reporting
requirements set forth in their respective Guaranties.



8.2

Financial Covenants

.  No Borrower shall breach any of the financial covenants set forth in Schedule
III.



8.3

Other Reports and Information

.  Each Credit Party shall advise Lender promptly, in reasonable detail, of: (a)
any Lien, other than Permitted Liens, attaching to or asserted against any of
the Collateral or any occurrence causing a material loss or decline in value of
any Collateral and the estimated (or actual, if available) amount of such loss
or decline; (b) any material change in the composition of the Collateral; and
(c) the occurrence of any Default, Event of Default or other event which has had
or could reasonably be expected to have a Material Adverse Effect.  Each
Corporate Credit Party shall, upon request of Lender, furnish to Lender such
other reports and information in connection with the affairs, business,
financial condition, operations, prospects or management of such Corporate
Credit Party or the Collateral as Lender may request, all in reasonable detail.
 If any internally prepared financial information, including that required under
Section 8.1 is unsatisfactory in any manner to Lender, Lender may request that
the Borrower’s independent certified accountants review the same.



8.4

Good Standing Certificates

.  Together with the delivery of the Financial Statements referred to in Section
8.1(c), each Corporate Credit Party shall provide to Lender a certificate of
good standing from its state of incorporation or organization.



IX.

NEGATIVE COVENANTS

Each Corporate Credit Party covenants and agrees that, without Lender’s prior
written consent, from the Closing Date until the Termination Date, such Credit
Party shall not, directly or indirectly, by operation of law or otherwise:



(a)

form any Subsidiary or merge with, consolidate with, acquire all or
substantially all of the assets or capital stock of, or otherwise combine with
or make any investment in or, except as provided in clause 9(c) below, loan or
advance to, any Person;



(b)

cancel any debt owing to it or create, incur, assume or permit to exist any
Indebtedness, except:  (i) the Obligations, (ii) Indebtedness existing as of the
Closing Date set forth on Disclosure Schedule 9(b), (iii) deferred taxes, (iv)
by endorsement of instruments or items of payment for deposit to the general
account of Borrower, (v) for Guaranteed Indebtedness incurred for the benefit of
a Borrower if the primary obligation is permitted by this Agreement; and (vi)
additional Indebtedness (including Purchase Money





28

 

 







--------------------------------------------------------------------------------







Indebtedness) incurred after the Closing Date in an aggregate outstanding amount
for Credit Parties not exceeding the Minimum Actionable Amount;



(c)

enter into any lending, borrowing or other commercial transaction with any of
its employees, directors or Affiliates (including upstreaming and downstreaming
of cash and intercompany loan and advances) other than loans or advances to
employees in the ordinary course of business in an aggregate outstanding amount
not exceeding the Minimum Actionable Amount;



(d)

make any changes in any of its business objectives, purposes, or operations
which could reasonably be expected to adversely affect repayment of the
Obligations or could reasonably be expected to have a Material Adverse Effect or
engage in any business other than that presently engaged in or proposed to be
engaged in the Projections delivered to Lender on the Closing Date or amend its
charter or by-laws or other organizational documents;



(e)

create or permit any Lien on any of its properties or assets, except for
Permitted Liens;



(f)

sell, transfer, issue, convey, assign or otherwise dispose of any of its assets
or properties, including its Accounts or any shares of its Stock or engage in
any sale-leaseback, synthetic lease or similar transaction (provided, that the
foregoing shall not prohibit the sale of Inventory or obsolete or unnecessary
Equipment in the ordinary course of its business);



(g)

change its name, state of incorporation or organization, chief executive office,
corporate offices, warehouses or other Collateral locations, or location of its
records concerning the Collateral, or acquire, lease or use any real estate
after the Closing Date without such Credit Party, in each instance, giving
thirty (30) days prior written notice thereof to Lender and taking all actions
deemed necessary or appropriate by Lender to continuously protect and perfect
Lender’s Liens upon the Collateral or store or hold any assets of another
Person;



(h)

establish any depository or other bank account of any kind with any financial
institution (other than the accounts set forth on Disclosure Schedule 7.17)
without Lender’s prior written consent and then only after such Credit Party has
implemented agreements with such bank or other institution and Lender acceptable
to Lender; or



(i)

make or permit any Restricted Payment other than interest and principal, when
due without acceleration or modification of the amortization as in effect on the
Closing Date, under Indebtedness (not including Subordinated Debt, payments of
which shall be permitted only in accordance with the terms of the relevant
Subordination Agreement made in favor of Lender) described in Disclosure
Schedule (9(b)) or otherwise permitted under Article X(b)(vi).





29

 

 







--------------------------------------------------------------------------------









X.

SECURITY INTEREST



10.1

Grant of Security Interest

.



(a)

As collateral security for the prompt and complete payment and performance of
all of the Obligations, each Corporate Credit Party executing this Agreement
hereby grants to the Lender a security interest in and Lien upon all of its
property and assets, whether real or personal, tangible or intangible, and
whether now owned or hereafter acquired, or in which it now has or at any time
in the future may acquire any right, title, or interest, including all of the
following property in which it now has or at any time in the future may acquire
any right, title or interest: all Accounts; all Deposit Accounts and all funds
on deposit therein; all cash and cash equivalents; all commodity contracts; all
investments, Stock and Investment Property; all Inventory; all Equipment; all
Goods; all Chattel Paper, all Documents; all Instruments; all Books and Records;
all General Intangibles; all Supporting Obligations; all Letter-of-Credit
Rights; and to the extent not otherwise included, all Proceeds and products of
all and any of the foregoing and all collateral security and guarantees given by
any Person with respect to any of the foregoing, but excluding in all events
Hazardous Waste (all of the foregoing, together with any other collateral
pledged to the Lender pursuant to any other Credit Document, collectively, the
“Collateral”).



(b)

Each Corporate Credit Party executing this Agreement and Lender agree that this
Agreement creates, and is intended to create, valid and continuing Liens upon
the Collateral in favor of Lender.  Each such Credit Party represents, warrants
and promises to Lender that: (i) such Corporate Credit Party is the sole owner
of each item of the Collateral upon which it purports to grant a Lien pursuant
to the Credit Documents, and has good and marketable title thereto free and
clear of any and all Liens or claims of others, other than Permitted Liens; (ii)
the security interests granted pursuant to this Agreement will constitute valid
perfected security interests in all of the Collateral in favor of Lender as
security for the prompt and complete payment and performance of the Obligations,
enforceable in accordance with the terms hereof against any and all creditors of
and purchasers from such Corporate Credit Party (other than purchasers of
Inventory in the ordinary course of business) and such security interests are
prior to all other Liens on the Collateral in existence on the date hereof
except for Permitted Liens which have priority by operation of law; and (iii) no
effective security agreement, financing statement, equivalent security or Lien
instrument or continuation statement covering all or any part of the Collateral
is or will be on file or of record in any public office, except those relating
to Permitted Liens.  Each Corporate Credit Party executing this Agreement
promises to defend the right, title and interest of Lender in and to the
Collateral against the claims and demands of all Persons whomsoever, and each
Corporate Credit Party shall take such actions, including (x) the prompt
delivery of all negotiable Documents, original Instruments, Chattel Paper and
certificated Stock owned by such Corporate Credit Party to Lender, (y)
notification of Lender’s interest in Collateral at Lender’s request, and (z) the
institution of litigation against third parties as shall be prudent in order to
protect and preserve such Credit Party’s and Lender’s respective and several
interests in the Collateral.  Each Corporate Credit Party executing this
Agreement shall mark its Books and Records pertaining to the Collateral to
evidence the Credit Documents and the Liens granted under the Credit Documents.
 All Chattel Paper shall be marked with the following legend: “This writing and
the obligations evidenced or secured hereby are subject to the security interest
of Gerber Finance Inc.”





30

 

 







--------------------------------------------------------------------------------









(c)

Each Corporate Credit Party executing this Agreement shall obtain or use its
best efforts to obtain waivers or subordinations of Liens from landlords and
mortgagees, and each Corporate Credit Party shall in all instances obtain signed
acknowledgments of Lender’s Liens from bailees having possession of such
Corporate Credit Party’s Goods that they hold for the benefit of Lender.



(d)

Each Corporate Credit Party executing this Agreement shall obtain authenticated
control letters from each issuer of uncertificated securities, securities
intermediary, or commodities intermediary issuing or holding any financial
assets or commodities to or for such Credit Party.



(e)

Each Corporate Credit Party executing this Agreement shall establish and
maintain the cash management system described in Schedule IV.  All payments in
respect of the Collateral, shall be made to or deposited in the Collateral
Account.



(f)

Each Corporate Credit Party executing this Agreement shall promptly, and in any
event within two (2) Business Days after becoming a beneficiary under a letter
of credit, notify Lender thereof and enter into a tri-party agreement with
Lender and the issuer and/or confirmation bank with respect to Letter-of-Credit
Rights assigning such Letter-of-Credit Rights to Lender and directing all
payments thereunder to Lender, all in form and substance reasonably satisfactory
to Lender.



(g)

Each Corporate Credit Party executing this Agreement shall take all steps
necessary to grant Lender control of all electronic chattel paper in accordance
with the UCC and all “transferable records” as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.



(h)

Each Corporate Credit Party executing this Agreement hereby irrevocably
authorizes Lender at any time and from time to time to file in any filing office
in any Uniform Commercial UCC jurisdiction any initial financing statements and
amendments thereto that (i) indicate the Collateral (x) as all assets of such
Corporate Credit Party or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC or such jurisdiction, or (y) as being of an equal or lesser scope or
with greater detail, and (ii) contain any other information required by Part 5
of Article 9 of the UCC or the filing office for acceptance of any financing
statement or amendment, including whether each Corporate Credit Party is an
organization, the type of organization and any organization identification
number issued to each Corporate Credit Party, and in the case of a financing
statement filed as a fixture filing or indicating Collateral as as-extracted
collateral or timber to be cut, a sufficient description of real property to
which the Collateral relates.  Each Corporate Credit Party agrees to furnish any
such information to Lender promptly upon request.  Each Corporate Credit Party
also ratifies its authorization for Lender to have filed any initial financing
statements or amendments thereto if filed prior to the date hereof.



(i)

Each Corporate Credit Party shall promptly, and in any event within two (2)
Business Days after the same is acquired by it, notify Lender of any commercial
tort claim (as defined in the UCC) acquired by it and unless otherwise consented
by Lender, each





31

 

 







--------------------------------------------------------------------------------







Corporate Credit Party shall enter into a supplement to this Agreement, granting
to Lender a Lien in such commercial tort claim.



(j)

It is the intent of each Corporate Credit Party and Lender that none of the
Collateral is or shall be regarded as Fixtures and each Corporate Credit Party
represents and warrants that it has not made and is not bound by any lease or
other agreement that is inconsistent with such intent.  Nevertheless, if the
Collateral or any part thereof is or is to become attached or affixed to any
real estate, each Corporate Credit Party will, upon request, furnish Lender with
a disclaimer or subordination in form satisfactory to Lender of their interests
in the Collateral from all Persons having an interest in the real estate to
which the Collateral is attached or affixed, together with the names and
addresses of the record owners of, and all other persons having interest in, and
a general description of, such real estate.



10.2

Lender’s Rights

.



(a)

Lender may, (i) at any time in Lender’s own name or in the name of each
Corporate Credit Party, communicate with Account Debtors, parties to Contracts,
and obligors in respect of Instruments, Chattel Paper or other Collateral to
verify to Lender’s satisfaction, the existence, amount and terms of any such
Accounts, Contracts, Instruments or Chattel Paper or other Collateral, and (ii)
at any time and without prior notice to any Corporate Credit Party notify
Account Debtors, parties to Contracts, and obligors in respect of Chattel Paper,
Instruments, or other Collateral that the Collateral has been assigned to Lender
and that payments shall be made directly to Lender.  Upon the request of Lender,
each Corporate Credit Party shall so notify such Account Debtors, parties to
Contracts, and obligors in respect of Instruments, Chattel Paper or other
Collateral.  Each Corporate Credit Party hereby constitutes Lender or Lender’s
designee such Corporate Credit Party’s attorney with power to endorse such
Corporate Credit Party’s name upon any notes, acceptance drafts, money orders or
other evidences of payment or Collateral.



(b)

Each Corporate Credit Party shall remain liable under each Contract, Instrument
and License to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, and Lender shall have no obligation or
liability whatsoever to any Person under any Contract, Instrument or License
(between any Borrower and any Person other than Lender) by reason of or arising
out of the execution, delivery or performance of this Agreement, and Lender
shall not be required or obligated in any manner (i) to perform or fulfill any
of the obligations of Borrower, (ii) to make any payment or inquiry, or (iii) to
take any action of any kind to collect, compromise or enforce any performance or
the payment of any amounts which may have been assigned to it or to which it may
be entitled at any time or times under or pursuant to any Contract, Instrument
or License.



(c)

Each Credit Party shall, with respect to each owned, leased, or controlled
property (including public warehouses), during normal business hours and upon
reasonable advance notice (unless a Default or Event of Default shall have
occurred and be continuing, in which event no notice shall be required and
Lender shall have access at any and all times):  (i) provide access to such
property to Lender and any of its officers, employees and agents, as frequently
as Lender determines to be appropriate; (ii) permit Lender and any of its
officers, employees and agents to inspect, audit and make extracts and copies
(or take originals if





32

 

 







--------------------------------------------------------------------------------







reasonably necessary) from all of such Credit Party’s Books and Records; and
(iii) permit Lender to inspect, review, evaluate and make physical verifications
and appraisals of the Inventory and other Collateral in any manner and through
any medium that Lender considers advisable, and each Credit Party agrees to
render to Lender, at Borrowers’ cost and expense, such clerical and other
assistance as may be reasonably requested with regard thereto.



(d)

After the occurrence and during the continuance of a Default or Event of
Default, each Corporate Credit Party at its own expense, shall cause the
certified public accountant then engaged by any Borrower to prepare and deliver
to Lender at any time and from time to time, promptly upon Lender’s request, the
following reports:  (i) a reconciliation of all Accounts; (ii) an aging of all
Accounts; (iii) trial balances; and (iv) test verifications of such Accounts as
Lender may request.  Each Corporate Credit Party at its own expense, shall cause
its certified independent public accountants to deliver to Lender the results of
any physical verifications of all or any portion of the Inventory made or
observed by such accountants when and if such verification is conducted.  Lender
shall be permitted to observe and consult with such Corporate Credit Party’s
accountants in the performance of these tasks.



10.3

Lender’s Appointment as Attorney-in-Fact

.  On the Closing Date, each Corporate Credit Party shall execute and deliver a
Power of Attorney in the form attached as Exhibit E.  The power of attorney
granted pursuant to the Power of Attorney and all powers granted under any
Credit Document are powers coupled with an interest and shall be irrevocable
until the Termination Date.  The powers conferred on Lender under the Power of
Attorney are solely to protect Lender’s interests in the Collateral and shall
not impose any duty upon it to exercise any such powers.  Lender agrees, except
for the powers granted in clause (h) of the Power of Attorney, not to exercise
any power or authority granted under the Power of Attorney unless an Event of
Default has occurred and is continuing.  Each Corporate Credit Party authorizes
Lender to file any financing or continuation statement without the signature of
Borrowers to the extent permitted by applicable law.  NONE OF LENDER OR ITS
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL BE
RESPONSIBLE TO ANY GRANTOR FOR ANY ACT OR FAILURE TO ACT UNDER ANY POWER OF
ATTORNEY OR OTHERWISE, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR
OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF
COMPETENT JURISDICTION, NOR FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.



10.4

Grant of License to Use Intellectual Property Collateral

.  Each Corporate Credit Party hereby grants to Lender an irrevocable,
non-exclusive license (exercisable upon the occurrence and during the
continuance of an Event of Default) without payment of royalty or other
compensation to any Corporate Credit Party to use, transfer, license or
sublicense any Intellectual Property now owned, licensed to, or hereafter
acquired by any Corporate Credit Party, and wherever the same may be located,
and including in such license access to all media in which any of the licensed
items may be recorded or stored and to all computer software and programs used
for the compilation or printout thereof, and represents, promises and agrees
that any such license or sublicense is not and will not be in conflict with the
contractual or commercial rights of any third Person; provided, that such
license will terminate on the Termination Date.





33

 

 







--------------------------------------------------------------------------------









10.5

Terminations; Amendments Not Authorized

.  Each Corporate Credit Party executing this Agreement acknowledges that it is
not authorized to file any financing statement or amendment or termination
statement with respect to any financing statement without the prior written
consent of Lender and agrees that it will not do so without the prior written
consent of Lender, subject to Borrower’s rights under Section 9-509(d)(2) of the
UCC.



10.6

Inspections

.  At all times during normal business hours and absent the occurrence of a
Default or an Event of Default upon reasonable notice to Borrowing
Representative, Lender shall have the right to (a) have access to, visit,
inspect, review, evaluate and make physical verification and appraisals of each
Borrower’s properties and the Collateral, (b) inspect, examine and copy (or take
originals if necessary) and make extracts from such Borrower’s Books and
Records, including management letters prepared by independent accountants, and
(c) discuss with each Borrower’s principal officers, and independent
accountants, each Borrower’s business, assets, liabilities, financial condition,
results of operations and business prospects.  Each Borrower will deliver to
Lender any instrument necessary for Lender to obtain records from any service
bureau maintaining records for such Borrower.



XI.

TERM



11.1

Term of Agreement

.  Any obligation of Lender to make Loans and extend their financial
accommodations under this Agreement or any Credit Document shall continue in
full force and effect until the expiration of the Term.  The termination of the
Agreement shall not affect any of Lender’s rights hereunder or any Credit
Document and the provisions hereof and thereof shall continue to be fully
operative until all transactions entered into, rights or interests created and
the Obligations have been disposed of, concluded or liquidated.  The Maturity
Date shall be automatically extended for successive periods of one (1) year each
unless (a) Borrowing Representative shall have provided Lender with a written
notice of termination, at least sixty (60) days prior to the expiration of the
Maturity Date or any renewal of the Maturity Date or (b) Lender provides written
notice of termination to Borrowing Representative at least sixty (60) days prior
to the expiration of the Maturity Date or any renewal of the Maturity Date.
 Notwithstanding the foregoing, Lender shall release its security interests at
any time after thirty (30) days notice upon payment to it of all Obligations if
each Credit Party shall have (i) provided Lender with an executed release of any
and all claims which Credit Parties may have or thereafter have under this
Agreement and/or any Credit Document and (ii) paid to Lender an amount equal to
(A) the monthly interest on the Minimum Average Monthly Loan Amount calculated
based on the interest rate in effect on the date of such payment multiplied by
(B) the difference between (I) the number of full months from the Closing Date
until the Maturity Date and (II) the number of full months which have elapsed
from the Closing Date until the payment of the fee hereunder.  In addition,
Borrower shall pay to Lender the Collateral Monitoring Fee for each month from
the date of repayment until the Maturity Date.  These fees shall also be due and
payable to Lender upon termination of this Agreement by Lender after the
occurrence of an Event of Default.



11.2

Termination of Lien

.  The Liens and rights granted to Lender hereunder and any Credit Documents and
the financing statements filed in connection herewith or therewith shall
continue in full force and effect, notwithstanding the termination of this
Agreement or the





34

 

 







--------------------------------------------------------------------------------







fact that Borrowers’ account may from time to time be temporarily in a zero or
credit position, until (a) all of the Obligations have been paid or performed in
full after the termination of this Agreement or each Credit Party has furnished
Lender with an indemnification satisfactory to Lender with respect thereto and
(b) each Credit Party has an executed release of any and all claims which such
Credit Party may have or thereafter have under this Agreement or any other
Credit Document.  Accordingly, each Credit Party waives any rights which it may
have under the UCC to demand the filing of termination statements with respect
to the Collateral, and Lender shall not be required to send such termination
statements to any Credit Party, or to file them with any filing office, unless
and until this Agreement and the Credit Documents shall have been terminated in
accordance with their terms and all Obligations paid in full in immediately
available funds.



XII.

EVENTS OF DEFAULT



12.1

Events of Default

.  If any one or more of the following events (each, an “Event of Default”)
shall occur and be continuing:



(a)

any Borrower shall fail to pay the principal of or interest on any Loan or any
fees or other Obligations when and as the same shall become due and payable
(whether at maturity, by acceleration or otherwise); or



(b)

any representation or warranty made or deemed made in or in connection with this
Agreement or any other Credit Document or as an inducement to enter into this
Agreement or any other Credit Document or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument or agreement furnished in connection with or
pursuant to this Agreement or any other Credit Document shall prove to have been
false or misleading in any material respect when made, deemed to be made or
furnished; or



(c)

Borrower or any other Credit Party shall fail or neglect to perform, keep or
observe any of the covenants, promises, agreements, requirements, conditions or
other terms or provisions contained in Article II, Sections 7.1, 7.3, 7.16,
7.17, 7.18, 7.19, 8.2 and Article IX of this Agreement; or (ii) Borrower or any
other Credit Party shall fail or neglect to perform, keep or observe any of the
other covenants, promises, agreements, requirements, conditions or other terms
or provisions contained in this Agreement (other than those set forth in the
Sections referred to in clause (i) immediately above) or any of the other Loan
Documents, regardless of whether such breach involves a covenant, promise,
agreement, condition, requirement, term or provision with respect to a Credit
Party that has not signed this Agreement, and such breach is not remediable or,
if remediable, continues unremedied for a period of five (5) Business Days after
the earlier to occur of (x) the date on which such breach is known or reasonably
should have become known to any officer of any Borrower or such Credit Party and
(y) the date on which Lender shall have notified any Borrower or such other
Credit Party of such breach; or



(d)

this Agreement or any other Credit Document shall not be for any reason, or
shall be asserted by any Credit Party not to be, in full force and effect in all
material respects in accordance with its terms or the Lien granted or intended
to be granted to Lender





35

 

 







--------------------------------------------------------------------------------







pursuant to this Agreement or any other Credit Document shall cease to be a
valid and perfected Lien having the first priority (or a lesser priority if
expressly permitted in this Agreement or another Credit Document); or



(e)

any judgment shall be rendered against any Credit Party or there shall be any
attachment or execution against any of the assets or properties of any Credit
Party, and such judgment, attachment or execution remains unpaid, unstayed or
undismissed for a period of fourteen (14) days from the date of such judgment;
or



(f)

any Credit Party shall be dissolved or shall generally not pay, or shall be
generally unable to pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
or a petition shall be filed by or against any Credit Party seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property; or any Credit Party shall take any
action to authorize any of the actions set forth above in this clause (f); or



(g)

any Credit Party shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of Indebtedness when and as the same shall become due and
payable or (ii) fail to observe or perform any other term, covenant, condition
or agreement contained in any agreements or instruments evidencing or governing
any Indebtedness if the effect of any failure referred to in this clause (ii) is
to cause, or to permit the holder or holders of such indebtedness or a trustee
on its or their behalf to cause, such indebtedness to become due prior to its
stated maturity; or



(h)

the occurrence of a Change of Control; or



(i)

there shall be commenced against any Credit Party any Litigation seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which remains unstayed or undismissed for thirty
(30) consecutive days; or any Credit Party shall have concealed, removed or
permitted to be concealed or removed, any part of its property with intent to
hinder, delay or defraud any of its creditors or made or suffered a transfer of
any of its property or the incurring of an obligation which may be fraudulent
under any bankruptcy, fraudulent transfer or other similar law; or



(j)

any other event shall have occurred which has had or could reasonably be
expected to have a Material Adverse Effect; or



(k)

an ERISA Event shall have occurred that, in the opinion of the Lender, when
taken together with all other ERISA Events that have occurred and are then
continuing, could reasonably be expected to result in liability of any Credit
Party in an aggregate amount exceeding the Minimum Actionable Amount; the
indictment or threatened indictment of Any Credit Party, any officer of Any
Credit Party or any Guarantor under any criminal statute, or





36

 

 







--------------------------------------------------------------------------------







commencement or threatened commencement of criminal or civil proceeding against
Any Credit Party, any officer of Any Credit Party or any Guarantor pursuant to
which statute or proceeding penalties or remedies sought or available include
forfeiture of any of the property of Any Credit Party; or



(l)

any Credit Party shall take or participate in any action which would be
prohibited under the provisions of any Subordination Agreement or Intercreditor
Agreement or make any payment on the Subordinated Debt that any Person was not
entitled to receive under the provisions of the applicable Subordination
Agreement or Intercreditor Agreement; or



(m)

the Life Insurance Policy shall be terminated, by any Credit Party or otherwise;
or the Life Insurance Policy shall be scheduled to terminate within thirty (30)
days and such Credit Party shall not have delivered a satisfactory renewal
thereof to Lender; or any Credit Party shall fail to pay any premium on the Life
Insurance Policy when due; or shall take any other action that impairs the value
of the Life Insurance Policy;

then, and in any such event and at any time thereafter, if such or any other
Event of Default shall then be continuing, Lender in its sole discretion may
declare any or all of the Obligations to be due and payable, and the same shall
immediately become due and payable without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived; provided, however,
that if there shall occur an Event of Default under paragraph (f) above, then
any and all of the Obligations shall be immediately due and payable without any
necessary action or notice by Lender.



12.2

Lender Remedies

.



(a)

In addition to the rights and remedies set forth in Section 12.1, if any Event
of Default shall have occurred and be continuing, Lender may, without notice,
take any one or more of the following actions:  (i) require that all Letter of
Credit Obligations be fully cash collateralized pursuant to Schedule I; or (ii)
exercise any rights and remedies provided to Lender under the Credit Documents
or at law or equity, including all remedies provided under the UCC.



(b)

Without limiting the generality of the foregoing, each Credit Party expressly
agrees that upon the occurrence of any Event of Default, Lender may take any
action necessary to collect, receive, assemble, process, appropriate and realize
upon the Collateral, or any part thereof, or appoint a third party to do so and
may forthwith sell, lease, assign, give an option or options to purchase or
otherwise dispose of and deliver said Collateral (or contract to do so), or any
part thereof, in one or more parcels at public or private sale or sales, at any
exchange at such prices as it may deem best, for cash or on credit or for future
delivery without assumption of any credit risk.  Lender shall have the right
upon any such public sale, to the extent permitted by law, to purchase for the
benefit of Lender the whole or any part of said Collateral so sold, free of any
right of equity of redemption, which right each Credit Party hereby releases.
 Such sales may be adjourned or continued from time to time with or without
notice.  Lender shall have the right to conduct such sales on any Corporate
Credit Party’s premises or elsewhere and shall have the right to use any
Corporate Credit Party’s premises without rent or





37

 

 







--------------------------------------------------------------------------------







other charge for such sales or other action with respect to the Collateral for
such time as Lender deems necessary or advisable.



(c)

Upon the occurrence and during the continuance of an Event of Default and at
Lender’s request, each Credit Party further agrees to assemble the Collateral
and make it available to Lender at places which Lender shall reasonably select,
whether at its premises or elsewhere.  Until Lender is able to effect a sale,
lease, or other disposition of the Collateral, Lender shall have the right to
complete, assemble, use or operate the Collateral or any part thereof, to the
extent that Lender deems appropriate, for the purpose of preserving such
Collateral or its value or for any other purpose.  Lender shall have no
obligation to any Credit Party to maintain or preserve the rights of any Credit
Party as against third parties with respect to any Collateral while such
Collateral is in the possession of Lender.  Lender may, if it so elects, seek
the appointment of a receiver or keeper to take possession of any Collateral and
to enforce any of Lender’s remedies with respect thereto without prior notice or
hearing.  To the maximum extent permitted by applicable law, each Credit Party
waives all claims, damages, and demands against Lender, its Affiliates, agents,
and the officers and employees of any of them arising out of the repossession,
retention or sale of any Collateral except such as are determined in a final
judgment by a court of competent jurisdiction to have arisen solely out of the
gross negligence or willful misconduct of such Person.  Each Credit Party agrees
that ten (10) days prior notice by Lender to each Credit Party of the time and
place of any public sale or of the time after which a private sale may take
place is reasonable notification of such matters.  Each Credit Party shall
remain liable for any deficiency if the proceeds of any sale or disposition of
the Collateral are insufficient to pay all amounts to which Lender is entitled.



(d)

Lender’s rights and remedies under this Agreement shall be cumulative and
nonexclusive of any other rights and remedies which Lender may have under any
other Credit Document or at law or in equity.  Recourse to the Collateral shall
not be required.  All provisions of this Agreement are intended to be subject to
all applicable mandatory provisions of law that may be controlling and to be
limited, to the extent necessary, so that they do not render this Agreement
invalid or unenforceable, in whole or in part.



12.3

Waivers

.  Except as otherwise provided for in this Agreement and to the fullest extent
permitted by applicable law, each Credit Party waives:  (a) presentment, demand
and protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Credit Documents, the Notes or
any other notes, commercial paper, Accounts, Contracts, Documents, Instruments,
Chattel Paper and guaranties at any time held by Lender on which any Credit
Party may in any way be liable, and hereby ratifies and confirms whatever Lender
may do in this regard; (b) all rights to notice and a hearing prior to Lender’s
taking possession or control of, or to Lender’s replevy, attachment or levy
upon, any Collateral or any bond or security which might be required by any
court prior to allowing Lender to exercise any of its remedies; and (c) the
benefit of all valuation, appraisal and exemption laws.  Each Credit Party
acknowledges that it has been advised by counsel of its choices and decisions
with respect to this Agreement, the other Credit Documents and the transactions
evidenced hereby and thereby.



12.4

Proceeds

.  The Proceeds of any sale, disposition or other realization upon any
Collateral shall be applied by Lender upon receipt to the Obligations in such
order as Lender





38

 

 







--------------------------------------------------------------------------------







may deem advisable in its sole discretion (including the cash collateralization
of any Letter of Credit Obligations), and after the indefeasible payment and
satisfaction in full in cash of all of the Obligations, and after the payment by
Lender of any other amount required by any provision of law, including the UCC
(but only after Lender has received what Lender considers reasonable proof of a
subordinate party’s security interest), the surplus, if any, shall be paid to
Borrowers or their representatives or to whomsoever may be lawfully entitled to
receive the same, or as a court of competent jurisdiction may direct.



XIII.

MISCELLANEOUS



13.1

No Waiver; Cumulative Remedies

.  No failure to exercise and no delay in exercising, on the part of Lender, any
right, remedy, power or privilege under this Agreement or any other Credit
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or thereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  No notice to or demand on any Credit Party
in any case shall, of itself, entitle it to any other or further notice or
demand in similar or other circumstances.  The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.



13.2

Amendments and Waivers

.  No amendment, modification or waiver of or with respect to any provision of
this Agreement or any other Credit Document shall in any event be effective
unless it shall be in writing and signed by Lender, and then such amendment,
modification, waiver or consent shall be effective only in the specific instance
and for the purpose for which given.



13.3

Expenses; Indemnity

.



(a)

Each Credit Party agrees to, jointly and severally, pay or reimburse Lender for
all costs and expenses (including, without limitation, the fees and expenses of
all counsel, advisors, consultants and auditors) incurred by Lender in
connection with:  (i) the review, preparation, negotiation, execution, delivery,
performance and enforcement of this Agreement and the other Credit Documents,
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated shall be consummated); (ii) the
enforcement or protection of Lender’s rights in connection with this Agreement
and the other Credit Documents or in connection with the Loans; (iii) any
services rendered by any third-party service providers whose fees are payable
pursuant to Section 5.1(b) of this Agreement, (iv) any advice in connection with
the administration of the Loans or the rights under this Agreement or the other
Credit Documents; (iv) any litigation, dispute, suit, proceeding or action
(whether instituted by or between any combination of Lender, any Credit Party or
any other Person), and an appeal or review thereof, in any way relating to the
Collateral, this Agreement, any other Credit Document, or any action taken or
any other agreements to be executed or delivered in connection therewith,
whether as a party, witness or otherwise; and (v) any effort (x) to monitor the
Loans, (y) to evaluate, observe or assess any Borrower or any other Credit Party
or the affairs of such Person, and (z) to verify, protect, evaluate, assess,
appraise, collect, sell, liquidate or otherwise dispose of the Collateral.  In
addition to the foregoing, each Credit Party agrees to pay Lender a fee of
$1,000 for each amendment, modification, supplement





39

 

 







--------------------------------------------------------------------------------







or restatement of any Credit Document entered into by Lender and any Borrower.
 Each Corporate Credit Party further agrees, jointly and severally, to indemnify
Lender from and agrees to hold it harmless against any documentary taxes,
assessments or charges made by any governmental authority by reason of the
execution and delivery of this Agreement or any of the other Credit Documents.



(b)

Each Corporate Credit Party agrees to, jointly and severally, indemnify Lender,
the LC Issuers, their correspondents and each of their respective directors,
shareholders, officers, employees and agents (each, an “Indemnified Person”)
against, and agrees to hold each Indemnified Person harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements, incurred by or asserted against any
Indemnified Person arising out of, in any way connected with or as a result of
(i) the use of any of the proceeds of any Loan or the use of any Loan, (ii) the
goods or transactions financed by the Loans, (iii) this Agreement, any other
Credit Document or any other document contemplated hereby or thereby, the
performance by the parties hereto or thereto of their respective obligations
hereunder and thereunder or the consummation of the transactions contemplated
hereby and thereby, or (iv) any claim, litigation, investigation or proceedings
relating to any of the foregoing, whether or not any Indemnified Person
Indemnity is a party thereto; provided, however, that such indemnity shall not,
as to any Indemnified Person, apply to any such losses, claims, damages,
liabilities or related expenses to the extent that they result from the gross
negligence or willful misconduct of Lender.



(c)

The provisions of this Section 13.3 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement and the
repayment of the Loans.  All amounts due under this Section 13.3 shall be
payable on written demand therefor.



13.4

Borrowing Agency Provisions

.  If and to the extent that at any time or from time to time there are multiple
Borrowers, then.



(a)

Each Borrower acknowledges that, together with each other Borrower, it is part
of an affiliated common enterprise in which any loans or other financial
accommodations extended to any one Borrower will result in direct and
substantial economic benefit to each other Borrower, and each Borrower will
likewise benefit from the economies of scale associated with the Borrowers, as a
group, applying for credit or other financial accommodations on a collective
basis.



(b)

Each Borrower hereby irrevocably designates Borrowing Representative to be its
attorney and agent and in such capacity to borrow, sign and endorse notes, and
execute and deliver all instruments, documents, writings and further assurances
now or hereafter required hereunder, on behalf of such Borrower or Borrowers,
and hereby authorizes Lender to pay over or credit all loan proceeds hereunder
in accordance with the request of Borrowing Representative.



(c)

The handling of this credit facility as a co-borrowing facility with a Borrowing
Representative in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request.  Lender shall not incur
liability to Borrowers





40

 

 







--------------------------------------------------------------------------------







as a result thereof.  To induce Lender to do so and in consideration thereof,
each Borrower, jointly and severally, hereby indemnifies Lender and holds Lender
harmless from and against any and all liabilities, expenses, losses, damages and
claims of damage or injury asserted against Lender or any issuer by any Person
arising from or incurred by reason of the handling of the financing arrangements
of Borrowers as provided herein, reliance by Lender on any request or
instruction from Borrowing Representative or any other action taken by Lender
with respect to this Section except due to willful misconduct or gross
negligence by the indemnified party.



(d)

All Obligations shall be joint and several, and each Borrower shall make payment
upon the maturity of the Obligations by acceleration or otherwise, and such
obligation and liability on the part of each Borrower shall in no way be
affected by any extensions, renewals and forbearance granted by Lender to any
Borrower, failure of Lender to give any Borrower notice of borrowing or any
other notice, any failure of Lender to pursue or preserve its rights against any
Borrower, the release by Lender of any Collateral now or thereafter acquired
from any Borrower, and such agreement by each Borrower to pay upon any notice
issued pursuant thereto is unconditional and unaffected by prior recourse by
Lender to the other Borrowers or any Collateral for such Borrower’s Obligations
or the lack thereof.



13.5

Guaranty

.  Each Corporate Credit Party hereby absolutely and unconditionally guarantees
to Lender and its successors and assigns the full and prompt payment (whether at
stated maturity, by acceleration or otherwise) and performance of all
Obligations owed or hereafter owing to Lender by each Corporate Credit Party.
 Each Corporate Credit Party agrees that its guaranty obligation hereunder is a
continuing guaranty of payment and performance and not of collection, and that
its obligations shall be absolute and unconditional, irrespective of, and
unaffected by:



(a)

the genuineness, validity, regularity, enforceability or any future amendment
of, or change in, this Agreement, any other Credit Documents;



(b)

the absence of any action to enforce this Agreement (including this Section
13.5) or any other Credit Document or the waiver or consent by Lender with
respect to any of the provisions hereof or thereof;



(c)

the existence, value or condition of, or failure to perfect its Lien against,
any security for the Obligations or any action, or the absence of any action, by
Lender in respect thereof (including the release of any such security);



(d)

the insolvency of any Credit Party; or



(e)

any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor,

it being agreed by each Credit Party that its obligations shall not be
discharged until the payment and performance, in full, of the Obligations has
occurred.  Each Credit Party shall be regarded, and shall be in the same
position, as principal debtor with respect to the Obligations guaranteed
hereunder.





41

 

 







--------------------------------------------------------------------------------









13.6

Waivers

.  Each Corporate Credit Party expressly waives all rights it may have now or in
the future under any statute, or at common law, or at law or in equity, or
otherwise, to compel Lender to marshal assets or to proceed in respect of the
Obligations guaranteed hereunder against any other Corporate Credit Party, any
other party or against any security for the payment and performance of the
Obligations before proceeding against, or as a condition to proceeding against,
such Credit Party.  Each Corporate Credit Party hereby waives presentment,
demand and protest of any Guarantied Obligation and also waives notice of
protest for nonpayment.  Without limiting the generality of the foregoing and to
the fullest extent permitted by law, each Corporate Credit Party hereby waives
and relinquishes any and all rights, defenses and benefits arising under
California Commercial Code Section 3605, California Civil Code Sections 2809,
2810, 2819, 2839, 2845, 2847, 2848, 2849, 2850, 2899 and 3433, and all other
rights, defenses and benefits limiting the liability of or exonerating
guarantors or sureties offered by law as well as the benefits of Sections
580a-580d and 726 of the California Code of Civil Procedure.  EACH CORPORATE
CREDIT PARTY HEREBY WAIVES ANY RIGHT TO REVOKE THIS GUARANTY UNDER SECTION 2815
OF THE CALIFORNIA CIVIL CODE, OR OTHERWISE.  It is agreed among each Credit
Party and Lender that the foregoing waivers are of the essence of the
transactions contemplated by this Agreement and the other Credit Documents and
that, but for the provisions of this Section 13.6 and such waivers, Lender would
decline to enter into this Agreement.



13.7

Benefit of Guaranty

.  Each Credit Party agrees that the provisions of Section 13.5 are for the
benefit of Lender and its successors, transferees, endorsees and assigns, and
nothing herein contained shall impair, as between any other Credit Party and
Lender, the obligations of such other Credit Party under this Agreement or the
other Credit Documents.



13.8

Subordination of Subrogation

.  Notwithstanding anything to the contrary in this Agreement or in any other
Credit Documents, each Credit Party hereby expressly and irrevocably
subordinates to payment of the Obligations any and all rights at law or in
equity to subrogation, reimbursement, exoneration, contribution, indemnification
or set off and any and all defenses available to a surety, guarantor or
accommodation co-obligor until the Obligations are indefeasibly paid in full in
cash.  Each Credit Party acknowledges and agrees that this waiver is intended to
benefit Lender and shall not limit or otherwise affect such Credit Party’s
liability hereunder or the enforceability of Section 13.5.



13.9

Election of Remedies

.  If Lender may, under applicable law, proceed to realize its benefits under
this Agreement or any other Credit Document giving Lender a Lien upon any
Collateral, whether owned by any Borrower or by any other Person, either by
judicial foreclosure or by non-judicial sale or enforcement, Lender may, at its
sole option, determine which of its remedies or rights it may pursue without
affecting any of its rights and remedies under Section 13.5.  If, in the
exercise of any of its rights and remedies, Lender shall forfeit any of its
rights or remedies, including its right to enter a deficiency judgment against
any Credit Party or any other Person, whether because of any applicable laws
pertaining to “election of remedies” or the like, each Credit Party hereby
consents to such action by Lender and waives any claim based upon such action,
even if such action by Lender shall result in a full or partial loss of any
rights of subrogation which such Credit Party might otherwise have had but for
such action by Lender.  Any election of remedies that results in the denial or
impairment of the right of Lender to seek a deficiency judgment against any
Credit Party shall not impair any other





42

 

 







--------------------------------------------------------------------------------







Credit Party’s obligation to pay the full amount of the Obligations.  In the
event Lender shall bid at any foreclosure or trustee’s sale or at any private
sale permitted by law, this Agreement or any other Credit Document, Lender may
bid all or less than the amount of the Obligations and the amount of such bid
need not be paid by Lender but may be credited against the Obligations.  The
amount of the successful bid at any such sale, whether Lender or any other party
is the successful bidder, shall be conclusively deemed to be the fair market
value of the Collateral and the difference between such bid amount and the
remaining balance of the Obligations shall be conclusively deemed to be the
amount of the Obligations guaranteed under Section 13.5 notwithstanding that any
present or future law or court decision or ruling may have the effect of
reducing the amount of any deficiency claim to which Lender might otherwise be
entitled but for such bidding at any such sale.



13.10

Liability Cumulative

.  The liability of Credit Parties under Section 13.5 is in addition to and
shall be cumulative with all liabilities of each Credit Party to Lender under
this Agreement and the other Credit Documents or in respect of any Obligations
or obligation of the other Credit Parties, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.



13.11

Waiver of Subrogation

.  Each Borrower expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution of any other claim which
such Borrower may now or hereafter have against the other Borrowers or other
Person directly or contingently liable for the Obligations hereunder, or against
or with respect to the other Borrowers’ property (including, without limitation,
any property which is Collateral for the Obligations), arising from the
existence or performance of this Agreement, until termination of this Agreement
and repayment in full of the Obligations.



13.12

Further Assurances

.  Each Credit Party will take, or cause to be taken, all such further actions
and execute, or cause to be executed, all such further documents and instruments
as Lender may at any time reasonably request or determine to be necessary or
advisable to further carry out and consummate the transactions contemplated by
this Agreement and the other Credit Documents.



13.13

Successors and Assigns

.  This Agreement shall be binding upon and inure to the benefit of each
Borrower and its successors and to the benefit of Lender and its successors and
assigns.  The rights and obligations of each Credit Party under this Agreement
shall not be assigned or delegated without the prior written consent of Lender,
and any purported assignment or delegation without such consent shall be null
and void.  Lender reserves the right at any time to create and sell
participations in the Loans and the Credit Documents and to sell, transfer or
assign any or all of its rights in the Loans and under the Credit Documents.



13.14

Descriptive Headings

.  The descriptive headings of the various provisions of this Agreement are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.



13.15

Notices

.  Except as otherwise provided herein, whenever any notice, demand, request or
other communication shall or may be given to or served upon any party by any
other party, or whenever any party desires to give or serve upon any other party
any





43

 

 







--------------------------------------------------------------------------------







communication with respect to this Agreement, each such communication shall be
in writing and shall be deemed to have been validly served, given or delivered
(a) upon the earlier of actual receipt and three (3) days after deposit in the
United States Mail, registered or certified mail, return receipt requested, with
proper postage prepaid, (b) upon transmission, when sent by telecopy or other
similar facsimile transmission (with such telecopy or facsimile promptly
confirmed by delivery of a copy by personal delivery or United States Mail as
otherwise provided in this Section 13.16, (c) one (1) Business Day after deposit
with a reputable overnight courier with all charges prepaid or (d) when
hand-delivered, all of which shall be addressed to the party to be notified and
sent to the address or facsimile number indicated in Schedule V or to such other
address (or facsimile number) as may be substituted by notice given as herein
provided.  Failure or delay in delivering copies of any such communication to
any Person (other than Borrowing Representative or Lender) designated in
Schedule V to receive copies shall in no way adversely affect the effectiveness
of communication.



13.16

Severability

.  Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



13.17

Entire Agreement; Counterparts

.  This Agreement and the other Credit Documents represent the agreement of
Credit Parties and Lender with respect to the subject matter hereof, and there
are no promises, undertakings, representations or warranties by any Borrower or
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Credit Documents.  Nothing in this Agreement or in the
other Credit Documents, express or implied, is intended to confer upon any
party, other than the parties hereto and thereto, any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Credit Documents.  This Agreement may be signed in any number of counterparts
with the same effect as if the signatures thereto and hereto were upon the same
instrument.  Any signature delivered by a party via facsimile or electronic
transmission shall be deemed to be an original signature hereto.



13.18

SUBMISSION TO JURISDICTION

.  EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY: (a) SUBMITS FOR
ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING, DIRECTLY OR
INDIRECTLY, RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT TO WHICH IT
IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK IN THE COUNTY OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK; (b) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING
MAY BE BROUGHT IN SUCH COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME; (c) AGREES THAT SERVICE OF PROCESS IN ANY
SUCH ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY
REGISTERED OR CERTIFIED





44

 

 







--------------------------------------------------------------------------------







MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO IT AT ITS
ADDRESS SET FORTH IN SCHEDULE V TO THIS AGREEMENT OR AT SUCH OTHER ADDRESS OF
WHICH LENDER SHALL HAVE BEEN NOTIFIED PURSUANT TO SECTION 13.16; AND (d) AGREES
THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN ANY OTHER
JURISDICTION.



13.19

WAIVER OF TRIAL BY JURY, CERTAIN DAMAGES AND SETOFFS

.  IN ANY LEGAL ACTION OR PROCEEDING, DIRECTLY OR INDIRECTLY, RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR ANY DOCUMENT, INSTRUMENT OR AGREEMENT
DELIVERED PURSUANT HERETO OR THERETO, (A) EACH OF EACH CREDIT PARTY AND LENDER
HEREBY, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, IRREVOCABLY AND
UNCONDITIONALLY WAIVES THE RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUCH
LEGAL ACTION OR PROCEEDING, (B) EACH OF EACH CREDIT PARTY AND LENDER HEREBY, TO
THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LEGAL ACTION OR
PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, ACTUAL DAMAGES AND (C) EACH CREDIT PARTY HEREBY, TO THE
FULLEST EXTENT IT MAY EFFECTIVELY DO SO, IRREVOCABLY AND UNCONDITIONALLY WAIVES
THE RIGHT TO INTERPOSE ANY NON-COMPULSORY SETOFF, RECOUPMENT, COUNTERCLAIM OR
CROSS-CLAIM IN CONNECTION WITH ANY SUCH LEGAL ACTION OR PROCEEDING.  EACH
BORROWER AGREES THAT THIS SECTION 13.20 IS A SPECIFIC AND MATERIAL ASPECT OF
THIS AGREEMENT AND ACKNOWLEDGES THAT LENDER WOULD NOT EXTEND TO ANY BORROWER ANY
LOANS HEREUNDER IF THIS SECTION 13.20 WERE NOT PART OF THIS AGREEMENT.



13.20

GOVERNING LAW

.  THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS AND THE OBLIGATIONS ARISING
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES
THEREOF



13.21

Reinstatement

.  This Agreement shall continue to be effective, or be reinstated, as the case
may be, if at any time payment of all or any part of the Obligations is
rescinded or must otherwise be returned or restored by Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any Credit
Party, or otherwise, all as though such payments had not been made.

[Signature Page Follows]





45

 

 







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

KUSH BOTTLES INC.



By:

 /s/ Nicholas Kovacevich


Name: Nicholas Kovacevich


Title:   CEO

KIM INTERNATIONAL CORPORATION



By:

 /s/ Nicholas Kovacevich


Name: Nicholas Kovacevich


Title:   CEO

DANK BOTTLES, LLC



By:

 /s/ Nicholas Kovacevich


Name: Nicholas Kovacevich


Title:   CEO

KBCMP, INC.



By:

 /s/ Nicholas Kovacevich


Name: Nicholas Kovacevich


Title:   CEO

CMP WELLNESS, LLC



By:

 /s/ Nicholas Kovacevich


Name: Nicholas Kovacevich


Title:   CEO

GERBER FINANCE INC



By:

 /s/ Jennifer Palmer


Name:  Jennifer Palmer


Title: President





SIGNATURE PAGE TO
LOAN AND SECURITY AGREEMENT

 

 







--------------------------------------------------------------------------------







SCHEDULE I

GENERAL TERMS FOR LETTERS OF CREDIT



1.

Lender may, subject to the terms and conditions hereinafter set forth, incur
Letter of Credit Obligations in respect of the issuance of Letters of Credit
issued on terms acceptable to Lender and supporting obligations of a Borrower
incurred in the ordinary course of such Borrower’s business, in order to support
the payment of such Borrower’s inventory purchase obligations, insurance
premiums, or utility or other operating expenses and obligations, as Borrowing
Representative, on behalf of such Borrower, shall request by written notice to
Lender that is received by Lender not less than five (5) Business Days prior to
the requested date of issuance of any such Letter of Credit; provided, that:
 (a) that the aggregate amount of all Letter of Credit Obligations at any one
time outstanding (whether or not then due and payable) shall not exceed $0 and
(b) no Letter of Credit shall have an expiry date which is later than the
Termination Date or one year following the date of issuance thereof.  The
applicable Borrower will enter into an application and agreement for such Letter
of Credit with the LC Issuer selected by Lender.  The LC Issuer shall be
determined by Lender in its sole discretion.



2.

The notice to be provided to Lender requesting that Lender incur Letter of
Credit Obligations shall be in the form of a Letter of Credit application in the
form customarily employed by the LC Issuer, together with a written request by a
Borrower and the LC Issuer that Lender approve such Borrower’s application.
 Upon receipt of such notice Lender shall establish a reserve against the
Borrowing Base in the amount of 100% of the face amount of the Letter of Credit
Obligation to be incurred.  Approval by Lender in the written form agreed upon
between Lender and the LC Issuer (a) will authorize the LC Issuer to issue the
requested Letter of Credit and (b) will conclusively establish the existence of
the Letter of Credit Obligation as of the date of such approval.



3.

Each Letter of Credit shall be subject to the Uniform Commercial Customs and, to
the extent not inconsistent therewith, the laws of the State of New York.



4.

Each payment by the LC Issuer or Lender pursuant to a Letter of Credit shall be
deemed to be a Revolving Credit Advance on the date of such payment in a
principal amount equal to the amount so paid.  Each Borrower shall be obligated
to reimburse Lender for each payment made under or in respect of any Letter of
Credit (including, the payment of principal, fees and interest on any Revolving
Credit Advance made pursuant to the immediately preceding sentence and any
payment made by Lender in reimbursement of any payment made under a Letter of
Credit by an LC Issuer together with such other amounts that become due pursuant
to this Agreement or other instrument.



5.

The obligations of each Borrower under this Schedule  shall be absolute,
unconditional and irrevocable under any and all circumstances and shall be paid
strictly in accordance with this Agreement irrespective of:  (a) any lack of
validity or enforceability of any Letter of Credit or of any demand,
application, reimbursement agreement or other agreement or instrument relating
thereto (collectively, the “Related Documents”); (b) the existence of any claim,
setoff, defense or other right that any Borrower or any other Person may at any
time have





1

 

 







--------------------------------------------------------------------------------







against the beneficiary under any Letter of Credit, Lender, the LC Issuer, any
of their correspondents or any other Person; (c) any improper or erroneous or
mistaken payment by any LC Issuer or Lender under any Letter of Credit; (d) any
supplement or waiver of or any consent to depart from the terms of any Letter of
Credit or Related Document; and (e) any other circumstance or event whatsoever,
whether or not similar to any of the foregoing.



6.

In the event Lender or the LC Issuer receives some but not all of the documents
against which a drawing under a Letter of Credit may be made and, at a
Borrower’s request, Lender or the LC Issuer delivers such documents to a
Borrower, against trust receipt or otherwise, prior to the presentation of the
related draft, each Borrower agrees to pay to Lender on demand the amount of any
claim made against Lender or the LC Issuer by reason thereof and authorizes
Lender and the LC Issuer to pay or accept (as the case may be) such draft when
it is presented regardless of whether such draft or any document which may
accompany it complies with the terms of the relevant Letter of Credit.



7.

Except insofar as instructions may be given to Lender by each Borrower in
writing expressly to the contrary with regard to, and prior to the opening of,
any Letter of Credit, each Borrower agrees that Lender, the LC Issuer and any of
their correspondents may:  (a) receive and accept as “bills of lading” under any
Letter of Credit any documents issued or purporting to be issued by or on behalf
of any carrier which acknowledges receipt of goods for transportation or
otherwise, whatever the specific provisions of such documents, for which purpose
the “on board” date of each such document shall be deemed the date of shipment
of the goods mentioned therein; (b) accept as documents of insurance either
insurance policies or insurance certificates; (c) receive and accept as
sufficient and controlling the description of the property contained in the
invoice, and receive and accept bills of lading, insurance and other documents,
however variant in description from that contained in the invoice; (d) receive
and accept bills of lading containing stamped, written or typewritten provisions
thereon, whether or not signed or initialed, and assume conclusively that the
same were placed with authority on any bill of lading at the time of its signing
and issuance by the steamship company or carrier or any agent thereof; (e) honor
drafts, instruments or demands related to part shipments under any Letter of
Credit; (f) accept or pay any draft dated on or before the expiration of any
time limit expressed in any Letter of Credit, regardless of when drawn and
whether or when negotiated, provided that the other required documents are dated
on or prior to the expiration date of such Letter of Credit; and (g) accept
documents of any character which comply with the provisions, definitions,
interpretations and practices contained in the Uniform Customs or which comply
with the laws or regulations in force in, or the customs or usages of, the place
of shipment or negotiation.



8.

Neither Lender nor any LC Issuer nor any of their correspondents shall be
responsible for: (a) the use which may be made of any Letter of Credit, or any
acts or omissions in connection therewith; (b) the existence, character,
quality, quantity, condition, packing, value or delivery of the goods purporting
to be represented by documents; (c) any difference in character, quality,
quantity, condition or value of the goods from that expressed in the documents;
(d) the validity, sufficiency or genuineness of documents, or of any
endorsements thereon, even if such documents should in fact prove to be in any
or all respects invalid, insufficient, fraudulent or forged; (e) the time,
place, manner or order in which shipment is made; (f) any partial or incomplete
shipment or failure or omission to ship any or all of the goods





2

 

 







--------------------------------------------------------------------------------







referred to in any Letter of Credit; (g) the character, adequacy, validity or
genuineness of any insurance, the solvency or responsibility of any insurer or
any other risk connected with insurance; (h) any deviation from instructions,
delay, default or fraud by the shipper or anyone else in connection with goods
or the shipping thereof; (i) the solvency, responsibility or relationship to the
goods of any party issuing any documents in connection with the goods; (j) any
delay in arrival or failure to arrive of either the goods or any of the
documents relating thereto; (k) any delay in giving or failure to give notice of
arrival or any other notice; (l) any breach of contract between the shippers or
vendors and the consignees or buyers; (m) compliance with or circumstances
resulting from any laws, customs and regulations which may be effective in
countries of negotiation or payment of any Letter of Credit; (n) any failure of
any draft, instrument or demand to bear any reference or adequate reference to
the related Letter of Credit, any failure of documents to accompany any draft,
instrument or demand at negotiation or any failure of any Person to note the
amount of any draft, instrument or demand on the reverse of the related Letter
of Credit or to surrender or take up such Letter of Credit or to send forward
documents apart from drafts, in each case as required by the terms of the
related Letter of Credit, any of which requirements, if contained in any Letter
of Credit, may be waived by Lender or the LC Issuer; (o) any errors, omissions,
interruptions or delays in transmission or delivery of any message, by mail,
telex, cable, telegraph, wireless or otherwise, whether or not they be in
cipher; (p) any failure of any document to conform to, or be presented under,
the Letter of Credit in any instance where any Borrower or its agent, upon
request, has received documents and/or goods represented thereby; or (q) any
refusal by Lender, the LC Issuer or any of their correspondents to pay or honor
drafts drawn or purportedly drawn under any Letter of Credit because of any
applicable law, decree or edict, legal or illegal, of any governmental agency
now or hereafter in force, or for any other matter beyond Lender’s control.  Nor
shall Lender be responsible for any act, error, omission, neglect or default
under the terms of any Letter of Credit or any Related Documents or otherwise,
or for any insolvency or failure in business, of the LC Issuer or any of the
correspondents of Lender or the LC Issuer.  None of the foregoing shall affect,
impair, or prevent the vesting of any of Lender’s rights or powers hereunder, or
any Borrower’s obligations hereunder.  In furtherance of and extension of and
not in limitation of the specific provisions hereinabove set forth, each
Borrower agrees that any action taken, and any action or omission, by Lender,
the LC Issuer or any of their correspondents, in the absence of bad faith on its
part, under or in connection with any Letter of Credit or the related drafts,
instruments or demands, documents or goods shall be binding on such Borrower and
shall not put Lender, the LC Issuer or any of their correspondents under any
resulting liability to Lender.



9.

Each Borrower agrees to procure promptly any necessary import and export and
other licenses for the import or export or shipping of the goods or payment
therefor, to comply with all foreign and domestic governmental regulations in
regard to the shipment of the goods or the financing thereof, to furnish such
certificates in that respect as Lender may at any time require, to keep the
goods adequately covered by insurance satisfactory in all respects to Lender,
with companies satisfactory to Lender, and to assign the policies and/or
certificates of insurance to Lender, or to make the loss or adjustment, if any,
payable to Lender, at Lender’s option, and to furnish Lender promptly on demand
with evidence of acceptance by the insurers of such assignment.



10.

Each Borrower hereby certifies, covenants and agrees that no shipments will be
made or other transactions undertaken under any Letter of Credit in violation of
the laws of the





3

 

 







--------------------------------------------------------------------------------







United States, any applicable foreign law or the applicable regulations of any
United States or foreign governmental agency or authority.



11.

In furtherance of and not in limitation of the provisions of this Agreement, as
security for the Obligations, each Borrower hereby grants to Lender a security
interest in, and recognizes and admits Lender’s ownership in and unqualified
right to the possession and disposal of, (a) all goods shipped under, pursuant
to or in connection with each Letter of Credit or related in any way to any
Letter of Credit, (b) any and all documents of title, bills of lading, shipping
documents, warehouse receipts, securities, chattel paper, policies and/or
certificates of insurance and other documents and instruments of any kind and
nature in any way accompanying, related to or arising out of any credit and the
goods related thereto and to any drafts, instruments, demands or acceptances
drawn or made or purportedly drawn or made thereunder (whether or not such
goods, documents or other items specified above be released to a Borrower, or
upon a Borrower’s order, on trust or bailee receipt or otherwise), (c) any and
all accounts, accounts receivable, contract rights, inventory, general
intangibles, claims, credits, monies, demands and patent and trademark rights
related to or arising out of any such Letter of Credit or the goods; (d) all
monies on account with Lender or any party acting on Lender’s behalf, and (e) to
the extent not otherwise included, all proceeds of any and all of the foregoing.
 Each Borrower represents, warrants, covenants and agrees that upon delivery of
any goods financed by the Letter of Credits to a Borrower such goods shall be
the exclusive property of such Borrower, subject only to a Lien in favor of
Lender.  In addition to any rights now or hereafter granted under applicable law
and not by way of limitation of any such rights, upon the occurrence of an Event
of Default, any deposit or other sums at any time properly credited by or due
from Lender for the account of Borrowers may be applied by Lender by way of
set-off to the payment of any of the Obligations without any notice to any
Borrower.



12.

In the event that any Letter of Credit Obligations, whether or not then due or
payable, shall for any reason be outstanding on the Termination Date, each
Borrower will either (a) cause the underlying Letter of Credit to be returned
and canceled and each corresponding Letter of Credit Obligation to be
terminated, or (b) pay to Lender, in immediately available funds, an amount
equal to 105% of the maximum amount then available to be drawn under all Letters
of Credit in favor of Borrowers not so returned and canceled to be held by
Lender as cash collateral in an account under the exclusive dominion and control
of Lender (the “Cash Collateral Account”).



13.

In connection with all Letters of Credit, each Borrower, hereby appoints Lender,
or its designee, as its attorney, with full power and authority (i) to sign
and/or endorse such Borrower’s name upon any warehouse or other receipts, letter
of credit applications and acceptances; (ii) to sign such Borrower’s name on
bills of lading; (iii) to clear Inventory through the United States of America
Customs Department (“Customs”) in the name of such Borrower or Lender or
Lender’s designee, and to sign and deliver to Customs officials powers of
attorney in the name of such Borrower for such purpose; (iv) to complete in the
name of Lender, or Lender’s designee, any order, sale or transaction, obtain the
necessary documents in connection therewith, and collect the proceeds thereof;
(v) to clear and resolve any questions of non-compliance of documents; (vi) to
give any instructions as to acceptance or rejection of any documents or goods;
(vii) to execute any and all applications for steamship or airways guarantees,
indemnities or delivery orders; (viii) to grant any extensions of the maturity
of, time of payment for, or time of





4

 

 







--------------------------------------------------------------------------------







presentation of, any drafts, acceptances, or documents; and (ix) to agree to any
amendments, renewals, extensions, modifications, changes or cancellation of any
of the terms or conditions of any of the applications, Letters of Credit, drafts
or acceptances; all in Lender’s sole name, and the LC Issuer shall be entitled
to comply with and honor any and all such documents or instruments executed by
or received solely from Lender;  all without notice to or consent from Borrower.
 Neither Lender nor its attorneys will be liable for any acts or omissions nor
for any error of judgment or mistakes of fact or law, except for Lender’s or its
attorney’s gross (not mere) negligence or willful misconduct.  This power, being
coupled with an interest, is irrevocable as long as any Letters of Credit remain
outstanding.



14.

In the event Lender shall incur any Letter of Credit Obligation, Borrowers agree
to pay Lender the fees, charges and commissions set for on Attachment A to this
Schedule A and shall reimburse Lender for all fees and charges paid by lender on
account of any Letter of Credit or Letter of Credit Obligations to the LC
Issuer.





5

 

 







--------------------------------------------------------------------------------







ATTACHMENT A

LETTERS OF CREDIT
FEES, CHARGES AND COMMISSIONS

LC Issuer - Bank Charges:

 

Wire Transfer

$75

Issuance of Check

$45

Letter of Credit:

 

Issuance

$125

Amendment/Discrepancy

$150

Cable/Telex Notification

$120

Courier

$50

Air Freight Release:

 

Steamship Guarantee

$50

Payment Commission (Sight & Time)

0.3% or $150 min.

Processing Fee

$40 per invoice

Cancellation Fee

$125

Acceptance Time Payment

2.5% per annum or $175 min.

Stand-by Letter of Credit:

 

Issuance

$250

Commission Fee

1.5% per annum or $300 min.

Amendment/Discrepancy

$175

Cable/Telex Notification

$120

Courier

$50

Lender Charges (per billing):

 

Courier Service (if used)

$50 for domestic / $75 min. for overseas

Petties

$20 - $45

Telephone

$17.50 - $35

Fax

$25 - $50





1

 

 







--------------------------------------------------------------------------------







SCHEDULE II

CONDITIONS PRECEDENT

The following items must be received by Lender in form and substance
satisfactory to Lender on or prior to the date of the initial Loan Lender:



1.

this Agreement duly executed by each Credit Party;



2.

the Note duly executed by each Borrower;



3.

a Validity Guaranty, duly executed by each of the following Persons:

Nicholas Kovacevich

Dallas Imbimbo



4.

acknowledgement copies of proper financing statements (Form UCC-l) duly filed
under the UCC in all jurisdictions as may be necessary or, in the opinion of
Lender, desirable to perfect Lender’s Lien on the Collateral;



5.

certified copies of UCC, tax lien and judgment searches, or other evidence
satisfactory to Lender, listing all effective financing statements which name
each Credit Party (under present name, any previous name or any trade or doing
business name) as debtor and covering all jurisdictions requested by Lender,
together with copies of such other financing statements;



6.

duly executed Intellectual Property Security Agreement from each Credit Party
which owns Intellectual Property;



7.

evidence of the completion of all other recordings and filings (including UCC-3
termination statements and other Lien release documentation) as may be necessary
or, in the opinion of and at the request of Lender, desirable to perfect
Lender’s Lien on the Collateral and ensure such Collateral is free and clear of
other Liens;



8.

Powers of Attorney duly executed by each Credit Party;



9.

control letters from (i) all issuers of uncertificated securities and financial
assets held by any Credit Party, (ii) all securities intermediaries with respect
to all securities accounts and securities entitlements of each Credit Party, and
(iii) all futures commission agents and clearing houses with respect to all
commodities contracts and commodities accounts held by Borrower;



10.

duly executed originals of a Request for Loan, dated the Closing Date, with
respect to the initial Revolving Credit Advance to be requested by Borrowing
Representative on the Closing Date;





1

 

 







--------------------------------------------------------------------------------









11.

duly executed originals of a letter of direction from Borrowing Representative
addressed to Lender, with respect to the disbursement on the Closing Date of the
proceeds of the initial Loan;



12.

for each Corporate Credit Party, such Person’s (a) charter and all amendments
thereto, (b) good standing certificates (including verification of tax status)
in its state of incorporation and (c) good standing certificates (including
verification of tax status) and certificates of qualification to conduct
business in each jurisdiction where its ownership or lease of property or the
conduct of its business requires such qualification, each dated a recent date
prior to the Closing Date and certified by the applicable Secretary of State or
other authorized Governmental Authority;



13.

a certificate of an officer of each Corporate Credit Party in the form of
Exhibit G together with copies of: (a) such Person’s bylaws or operating
agreement, together with all amendments thereto and (b) resolutions of such
Person’s Board of Directors [Members] [Managers] [and stockholders [members]],
approving and authorizing the execution, delivery and performance of the Credit
Documents to which such Person is a party and the transactions to be consummated
in connection therewith, each certified as of the Closing Date by such Person’s
corporate secretary or an assistant secretary as being in full force and effect
without any modification or amendment;



14.

for each Corporate Credit Party, signature and incumbency certificates of the
officers of each such Person executing any of the Credit Documents, certified as
of the Closing Date by such Person’s corporate secretary or an assistant
secretary as being true, accurate, correct and complete;



15.

evidence satisfactory to Lender that, as of the Closing Date, Cash Management
Systems complying with Schedule IV the Agreement have been established and are
currently being maintained in the manner set forth in such Schedule IV, together
with copies of a duly executed blocked account and lock box agreements,
reasonably satisfactory to Lender, with the banks as required by Schedule IV



16.

duly executed originals of each of the Pledge Agreements accompanied by (as
applicable) (a) share certificates representing all of the outstanding Stock
being pledged pursuant to such Pledge Agreement and stock powers for such share
certificates executed in blank and (b) the original intercompany notes and other
instruments evidencing Indebtedness being pledged pursuant to such Pledge
Agreement, duly endorsed in blank;



17.

a letter from the Credit Parties to their independent auditors in the form of
Exhibit F authorizing the independent certified public accountants of the Credit
Parties to communicate with Lender;



18.

duly executed originals of account debtor notification letters in the form of
Exhibit H executed in blank by each Corporate Credit Party;



19.

unless otherwise agreed to in writing by lender, warehouse waivers, landlord
waivers and consents, bailee letters and mortgagee agreements of all Borrowers’
leased or owned locations where Collateral is held;





2

 

 







--------------------------------------------------------------------------------









20.

any and all subordination and/or intercreditor agreements as Lender shall have
deemed necessary or appropriate with respect to any Indebtedness of any Credit
Party;



21.

the Financial Statements, Projections and other materials requested by Lender
certified by each Borrower’s Chief Financial Officer; and



22.

such other certificates, documents and agreements respecting any Credit Party as
Lender may, in its sole discretion, request.





3

 

 







--------------------------------------------------------------------------------







SCHEDULE III

FINANCIAL COVENANTS



1.

Minimum Tangible Net Worth.  Borrowers shall maintain, at all times after August
31, 2018, Tangible Net Worth greater than $5,000,000.



2.

Leverage Ratio.  Borrower shall not permit the ratio of Borrower’s total
liabilities (excluding Subordinated Debt) to Tangible Net Worth to exceed 1.00
to 1.00 at the end of any Fiscal Year.








1

 

 







--------------------------------------------------------------------------------










SCHEDULE IV

CASH MANAGEMENT

Each Borrower agrees to establish, and to maintain, until the Termination Date,
the cash management system described below:



1.

Commencing on the Closing Date and until the Termination Date, Borrower will
irrevocably direct all present and future Account Debtors and other Persons
obligated to make payments constituting Collateral to make such payments
directly to either the Collateral Account or to Borrower at 488 Madison Avenue,
Suite 800, New York, NY 10022.  All of Borrower’s invoices, account statements
and other written or oral communications directing, instructing, demanding or
requesting payment of any Account of Borrower or any other amount constituting
Collateral shall conspicuously direct that all payments be made to the
Collateral Account or to Borrower at 488 Madison Avenue, Suite 800, New York, NY
10022 and shall include the preceding address or the address for the Collateral
Account.  If, notwithstanding the instructions to Account Debtors to make
payments to the Collateral Account or to Borrower at 488 Madison Avenue, Suite
800, New York, NY 10022, Borrower receives any payments, Borrower shall
immediately deposit such payments into the Collateral Account or immediately
forward to Lender.  Until so deposited, Borrower shall hold all such payments in
trust for and as the property of Lender and shall not commingle such payments
with any of its other funds or property.



2.

Each Borrower may maintain, in its name, accounts (the “Disbursement Accounts”)
at a bank or banks acceptable to Lender into which Lender shall, from time to
time, deposit proceeds of Loans for use solely in accordance with the terms of
this Agreement.  All of the Disbursement Accounts are listed on Disclosure
Schedule 7.17.





2

 

 







--------------------------------------------------------------------------------







SCHEDULE V

ADDRESSES FOR NOTICES




Lender's Address:

 

 

 

 

 

Name:

 

Gerber Finance Inc.

Address:

 

488 Madison Avenue, Suite 800

 

 

New York, New York 10022

Attention:

 

 

Telephone:

 

 

Facsimile:

 

 

 

 

 

Each Borrower’s, Credit Party’s and Borrowing Representative’s Address:

 

 

 

Name:

 

Kush Bottles Inc.

Address:

 

1800 Newport Circle

 

 

Santa Ana, CA 92705

Attention:

 

 

Telephone:

 

 

Facsimile:

 

 

 

 

 

Name:

 

Kim International Corporation

Address:

 

1800 Newport Circle

 

 

Santa Ana, CA 92705

Attention:

 

 

Telephone:

 

 

Facsimile:

 

 

 

 

 

Name:

 

Dank Bottles, LLC

Address:

 

3841 Eudora Way

 

 

Denver, CO 80207

Attention:

 

 

Telephone:

 

 

Facsimile:

 

 

 

 

 

Name:

 

KBCMP, Inc.

Address:

 

1800 Newport Circle

 

 

Santa Ana, CA 92705

Attention:

 

 

Telephone:

 

 





1

 

 







--------------------------------------------------------------------------------











Facsimile:

 

 

 

 

 

Name:

 

CMP Wellness, LLC

Address:

 

1732 Aviation Boulevard, Suite 317

 

 

Redondo Beach, CA 90278

Attention:

 

 

Telephone:

 

 

Facsimile:

 

 





1

 

 







--------------------------------------------------------------------------------







EXHIBIT A

PROMISSORY NOTE



$2,000,000.00

November 6th, 2017

This  Promissory Note (this “Note”) is executed and delivered under and pursuant
to the terms of that certain  Loan and Security Agreement dated as of November
6th, 2017 (as amended, modified, supplemented or restated from time to time, the
“Loan Agreement”) by and among Kush Bottles Inc., a Nevada corporation, and Kim
International Corporation, a California corporation (“Borrower”, individually,
“Initial Borrower” and, collectively, if more than one, the “Initial
Borrowers”), and together with each other Person which, on or subsequent to the
Closing Date, agrees in writing to become a “Borrower” under the Loan Agreement,
herein called, individually, a “Borrower” and, collectively, the “Borrowers,”
and pending the inclusion by written agreement of any other such Person, besides
each Initial Borrower, as a “Borrower” hereunder, all references herein to
“Borrowers,” “each Borrower,” the “applicable Borrower,” “such Borrower” or any
similar variations thereof (whether singular or plural) shall all mean and refer
to the Initial Borrower or each one of them collectively) and Gerber Finance
Inc. (“Lender”).  Capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Loan Agreement.

FOR VALUE RECEIVED, Borrowers, jointly and severally, promise to pay to the
order of Lender at its offices located at 488 Madison Avenue, New York, New York
10022 or at such other place as the holder hereof may from time to time
designate to Borrower in writing:



(i)

the principal sum of TWO MILLION  AND 00/100 DOLLARS ($2,000,000.00), or if
different from such amount, the unpaid principal balance of Loans as may be due
and owing from time to time under the Loan Agreement, payable in accordance with
the provisions of the Loan Agreement, subject to acceleration upon the
occurrence of an Event of Default under the Loan Agreement, or earlier
termination of the Loan Agreement pursuant to the terms thereof; and



(ii)

interest on the principal amount of this Note from time to time outstanding,
payable at the applicable interest rate in accordance with the provisions of the
Loan Agreement.  Upon and after the occurrence of an Event of Default, and
during the continuation thereof, interest shall be payable at the applicable
Default Rate.  In no event, however, shall interest hereunder exceed the maximum
interest rate permitted by law.

This Note is the Note referred to in the Loan Agreement and is secured, inter
alia, by the liens granted pursuant to the Loan Agreement and the other Credit
Documents, is entitled to the benefits of the Loan Agreement and the other
Credit Documents, and is subject to all of the agreements, terms and conditions
therein contained.

This Note may be voluntarily prepaid, in whole or in part, on the terms and
conditions set forth in the Loan Agreement.





 

 

 







--------------------------------------------------------------------------------







If an Event of Default under Section 12.1(f) of the Loan Agreement shall occur,
then this Note shall immediately become due and payable, without notice,
together with attorneys’ fees if the collection hereof is placed in the hands of
an attorney to obtain or enforce payment hereof.  If any other Event of Default
shall occur under the Loan Agreement or any of the other Credit Documents which
is not cured within any applicable grace period, then this Note may, as provided
in the Loan Agreement, be declared to be immediately due and payable, without
notice, together with attorneys’ fees, if the collection hereof is placed in the
hands of an attorney to obtain or enforce payment hereof.

This Note shall be governed by and construed in accordance with the laws of the
State of New York.

To the fullest extent permitted by applicable law, each Borrower waives:
 (a) presentment, demand and protest, and notice of presentment, dishonor,
intent to accelerate, acceleration, protest, default, nonpayment, maturity,
release, compromise, settlement, extension or renewal of any or all of the
Obligations, the Loan Agreement, this Note or any other Credit Documents; (b)
all rights to notice and a hearing prior to Lender’s taking possession or
control of, or to Lender’s replevy, attachment or levy upon, the Collateral or
any bond or security that might be required by any court prior to allowing
Lender to exercise any of its remedies; and (c) the benefit of all valuation,
appraisal and exemption laws.

Each Borrower acknowledges that this Note is executed as part of a commercial
transaction and that the proceeds of this Note will not be used for any personal
or consumer purpose.





2

 

 







--------------------------------------------------------------------------------







Each Borrower agrees to pay to Lender all fees and expenses described in the
Loan Agreement and the other Credit Documents.

KUSH BOTTLES INC.

By:




Name:


Title:

KIM INTERNATIONAL CORPORATION

By:




Name:


Title:



STATE OF ________________

)


:  ss.:
COUNTY OF _____________

)

On the ____ day of November, 2017 before me personally came ____________, to me
known, who being by me duly sworn, did depose and say that s/he is the
____________ of Kush Bottles Inc., the entity described in and which executed
the foregoing instrument; and that s/he was authorized to sign her/his name
thereto on behalf of said entity.







Notary Public



STATE OF ________________

)


:  ss.:
COUNTY OF _____________

)

On the ____ day of November, 2017, before me personally came ____________, to me
known, who being by me duly sworn, did depose and say that s/he is the
____________ of Kim International Corporation, the entity described in and which
executed the foregoing instrument; and that s/he was authorized to sign her/his
name thereto on behalf of said entity







Notary Public





 

 

 







--------------------------------------------------------------------------------







EXHIBIT B

FORM OF MONTHLY STATEMENT REPORT

Attached





 

 

 







--------------------------------------------------------------------------------







EXHIBIT C

FORM OF BORROWING BASE CERTIFICATE

Attached





 

 

 







--------------------------------------------------------------------------------







EXHIBIT D

FORM OF CERTIFICATE OF COMPLIANCE

[Use Borrower Letterhead with this Form]

November ____, 2017

To: Account Manager

This is to certify that in accordance with the Loan and Security Agreement dated
as of November ___, 2017 (the “Agreement”; capitalized terms are used herein as
defined in the Agreement) that the attached Financial Statements are complete
and true and have been prepared in conformance with GAAP.  In addition there are
no Defaults or Events of Default continuing as of such date [if there are
acceptable exceptions, list them].

Also attached are the covenant calculations used in determining compliance with
the financial covenants contained in Schedule III to the Agreement.

Very truly yours,

Chief Executive Officer or Chief Financial Officer,
[KUSH BOTTLES INC.]
[KIM INTERNATIONAL INC.]





 

 

 







--------------------------------------------------------------------------------







EXHIBIT E

POWER OF ATTORNEY

This Power of Attorney is executed and delivered by Kush Bottles, a Nevada
corporation and Kim International Corporation, a California corporation,
 (“Grantor”) to Gerber Finance Inc., a New York corporation (hereinafter
referred to as “Attorney”), as Lender, under a Loan and Security Agreement,
dated as of November ___, 2017 and other related documents (the “Credit
Documents”).  No person to whom this Power of Attorney is presented, as
authority for Attorney to take any action or actions contemplated hereby, shall
be required to inquire into or seek confirmation from Grantor as to the
authority of Attorney to take any action described below, or as to the existence
of or fulfillment of any condition to this Power of Attorney, which is intended
to grant to Attorney unconditionally the authority to take and perform the
actions contemplated herein, and Grantor irrevocable waives any right to
commence any suit or action, in law or equity, against any person or entity
which acts in reliance upon or acknowledges the authority granted under this
Power of Attorney.  The power of attorney granted hereby is coupled with an
interest, and may not be revoked or canceled by Grantor without Attorney’s
written consent.

Grantor hereby irrevocably constitutes and appoints Attorney (and all officers,
employees or agents designated by Attorney), with full power of substitution, as
Grantor’s true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of Grantor and in the name of Grantor or in its
own name, from time to time in Attorney’s discretion, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
the Credit Documents and, without limiting the generality of the foregoing,
Grantor hereby grants to Attorney the power and right, on behalf of Grantor,
without notice to or assent by Grantor, and at any time, to do the following:
(a) change the mailing address of Grantor, open a post office box on behalf of
Grantor, open mail for Grantor, and ask, demand, collect, give acquittances and
receipts for, take possession of, endorse any invoices, freight or express
bills, bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, and notices in connection with any property of
Grantor; (b) effect any repairs to any asset of Grantor, or continue or obtain
any insurance and pay all or any part of the premiums therefor and costs
thereof, and make, settle and adjust all claims under such policies of
insurance, and make all determinations and decisions with respect to such
policies; (c) pay or discharge any taxes, liens, security interests, or other
encumbrances levied or placed on or threatened against Grantor or its property;
(d) defend any suit, action or proceeding brought against Grantor if Grantor
does not defend such suit, action or proceeding or if Attorney believes that
Grantor is not pursuing such defense in a manner that will maximize the recovery
to Attorney, and settle, compromise or adjust any suit, action, or proceeding
described above and, in connection therewith, give such discharges or releases
as Attorney may deem appropriate; (e) file or prosecute any claim, litigation,
suit or proceeding in any court of competent jurisdiction or before any
arbitrator, or take any other action otherwise deemed appropriate by Attorney
for the purpose of collecting any and all such moneys due to Grantor whenever
payable and to enforce any other right in respect of Grantor’s property; (f)
cause the certified public accountants then engaged by Grantor to prepare and
deliver to Attorney at any time and from time to time, promptly upon Attorney’s
request, the following reports: (1) a reconciliation of all accounts, (2) an
aging of all accounts, (3) trial balances, (4) test verifications





 

 

 







--------------------------------------------------------------------------------







of such accounts as Attorney may request, and (5) the results of each physical
verification of inventory; (g) communicate in its own name with any party to any
Contract with regard to the assignment of the right, title and interest of such
Grantor in and under the Contracts and other matters relating thereto; (h) to
file such financing statements with respect to the Credit Documents, with or
without Grantor’s signature, or to file a photocopy of any Credit Document in
substitution for a financing statement, as the Attorney may deem appropriate and
to execute in Grantor’s name such financing statements and amendments thereto
and continuation statements which may require the Grantor’s signature; (i) to
endorse any notes, checks, drafts, money orders, or other instruments of payment
(including payments payable under or in respect of any policy of insurance) in
respect of the Collateral; and (j) execute, in connection with any sale provided
for in any Credit Document, any endorsements, assignments or other instruments
of conveyance or transfer with respect to the Collateral and to otherwise direct
such sale or resale, all as though Attorney were the absolute owner of the
property of Grantor for all purposes, and to do, at Attorney’s option and
Grantor’s expense, at any time or from time to time, all acts and other things
that Attorney reasonably deems necessary to perfect, preserve, or realize upon
Grantor’s property or assets and Attorney’s Liens thereon, all as fully and
effectively as Grantor might do.  Grantor hereby ratifies, to the extent
permitted by law, all that said Attorney shall lawfully do or cause to be done
by virtue hereof.

[Signature Page Follows]





2

 

 







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Power of Attorney is executed by Grantor on November
____, 2017.

KUSH BOTTLES INC.

By:




Name:


Title:

NOTARY PUBLIC CERTIFICATE

On this _____ day of November, 2017, _________who is personally known to me
appeared before me in his/her capacity as the ____________ of Kush Bottles Inc.
(“Grantor”) and executed on behalf of Grantor the Power of Attorney in favor of
Gerber Finance Inc. to which this Certificate is attached.







Notary Public

KIM INTERNATIONAL CORPORATION

By:




Name:


Title:

NOTARY PUBLIC CERTIFICATE

On this _____ day of November, 2017, _________who is personally known to me
appeared before me in his/her capacity as the ____________ of Kim International
Corporation (“Grantor”) and executed on behalf of Grantor the Power of Attorney
in favor of Gerber Finance Inc. to which this Certificate is attached.







Notary Public





3

 

 







--------------------------------------------------------------------------------







EXHIBIT F

FORM OF ACCOUNTANT’S LETTER

November ___, 2017

Via Certified Mail
Return Receipt Requested

Mr. James McCormick
1800 Newport Circle
Santa Ana, CA 92705

Ladies and Gentlemen:

Please be advised that in connection with a Loan and Security Agreement and
related agreements (as each may be amended, modified, restated or supplemented
from time to time, collectively the “Agreements”) among the undersigned and
Gerber Finance Inc. (“Lender”), we have agreed, among other things, that Lender
may, from time to time, confer directly with you with respect to our business
and financial affairs and that we would direct you, which we hereby do, to
answer questions with respect to our business and financial affairs, directly as
and when requested.  If and when such requests are made, please advise us of the
nature of the request and your response thereto.

The instructions given by this letter shall be irrevocable so long as we have
any obligations to Lender under the Agreements.

Very truly yours,

KUSH BOTTLES INC.

By:




Name:


Title:

KIM INTERNATIONAL CORPORATION

By:




Name:


Title:





 

 

 







--------------------------------------------------------------------------------







Exhibit G

FORM OF OFFICER’S CERTIFICATE

I, _______________, [____________] of Kush Bottles Inc., a corporation duly
organized and existing under the laws of the State of Nevada, and having its
chief executive office at 1800 Newport Circle, Santa Ana, CA 92705 (this
“Company”) HEREBY CERTIFY that the following is a true copy of a resolution duly
adopted by the ]Board of Directors][Members/Managers] of this Company on
November ____, 2017 that such resolution is now in full force and effect and is
in accordance with the provisions of the charter and by-laws or operating
agreement of this Company and the law of the jurisdiction of its formation, and
that the undersigned is authorized to certify and furnish a copy of this
resolution to Gerber Finance Inc.

RESOLVED:



1.

That the Chairman of the Board, President, any Vice President, Secretary and
Treasurer are each hereby authorized from time to time on behalf of this
“Company”:



a.

To execute and deliver in the name of this Company the Loan and Security
Agreement  (the “Loan Agreement”) by and among this Company and Kim
International Corporation (collectively, the “Borrowers”), as borrowers, Gerber
Finance Inc (“Lender”), as lender, and Dank Bottles, LLC, KBCMP, Inc. and CMP
Wellness, LLC, as Credit Parties, and any agreement or agreements (the forgoing,
collectively, “the Agreements”) with Lender with respect to financial or credit
accommodations to the Borrowers, with such modifications thereof agreed to by
any such officer, which execution and delivery shall be deemed conclusive
evidence of the approval by this Company of the terms and agreements thereof;



b.

To borrow money and obtain credit and other financial accommodations for or on
behalf of this Company at any time, and from time to time, from Gerber Finance
Inc. (“Lender”);



c.

To apply for letters of credit or engage in acceptance financing;



d.

To pledge, mortgage, grant a security interest in, assign, endorse, negotiate,
deliver or otherwise hypothecate or transfer to Lender any and all assets now or
hereafter held, owned or controlled by this Company as security for any loan,
credit or financial accommodation from Lender to this Company or any parent,
affiliate or subsidiary of this Company;



e.

To make, execute and deliver to Lender any and all financing statements,
consents, certificates, documents, instruments, assignments, including, but not
limited to, assignments of insurance policies covering the assets of this
Company, schedules, endorsements, guarantees, indemnities, agreements, waivers
(including, without limitation, a waiver of jury trial), amendments, consents,
notices or other instruments as may be required by Lender, from time to  time,
in connection with or in furtherance of the Agreements or of any other
transactions; and





 

 

 







--------------------------------------------------------------------------------









f.

To do and perform all other acts and things from time to time deemed by any
officer or agent of Lender or other person designated by any of them, necessary,
convenient or proper to carry out, modify or supplement the Agreements or to
fully carry out the intent of this resolution, and the execution, delivery or
performance thereof by such officer or officers of this Company shall be deemed
conclusive evidence of the approval thereof by this Company.



2.

That the [Secretary or an Assistant Secretary][Manager/Members] of this Company
be and hereby [is/are] authorized and directed to certify to Lender the names of
the present officers of this Company and other persons authorized to sign for
it, and the offices respectively held by them, together with specimens of their
signatures and from time to time hereafter, as changes in such personnel are
made, immediately to certify such changes to Lender.



3.

That the [Secretary or an Assistant Secretary][Manager/Members] of this Company
be and hereby [is/are] authorized and directed to certify to Lender that this
resolution has been duly adopted, is in full force and effect and is in
accordance with the provisions of the charter and by-laws or operating agreement
of this Company.



4.

That any other transactions heretofore made on behalf of this Company with
Lender be and hereby are ratified, confirmed and approved, and that Lender is
hereby authorized to rely upon the authority conferred by this resolution.  In
the event that Lender, for any reason, is uncertain as to the continuing
effectiveness of the authority conferred by this resolution or any other
resolution of this Company, Lender may refrain from taking any action until such
time as Lender is satisfied as to the authority of this Company, and Lender
shall be indemnified and held harmless, from any claims, demands, expenses
(including attorneys’ fees), losses or damages resulting from or arising out of
its refraining from taking any action.

I FURTHER CERTIFY that the following are the names and signatures of the duly
elected officers of this Company now holding the respective offices referred to
in the foregoing resolution:

Name:

 

 

 

Signature

Name:

 

 

 

Signature

Name:

 

 

 

Signature

Name:

 

 

 

Signature

I FURTHER CERTIFY that attached hereto are true and complete copies of this
Company’s articles or certificate of incorporation or formation or other
creating instrument and by-laws or operating agreement as in effect on the date
hereof.





2

 

 







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, I have hereunto set my hand as [____________] of this
Company and affixed its corporate seal by order of its [Board of
Directors][Members/Managers] on this ____ day of November, 2017.



________________________________________
Name:
Title:

Secretary

The undersigned hereby certifies that the foregoing instrument has been signed
by the [__________] of this Company (to be signed by an officer other than the
[_____________]).

________________________________________
Name:
Title:





3

 

 







--------------------------------------------------------------------------------







EXHIBIT G

FORM OF OFFICER’S CERTIFICATE

I, _______________, [____________] of Kim International Corporation, a
corporation duly organized and existing under the laws of the State of
California, and having its chief executive office at 1800 Newport Circle, Santa
Ana, CA 92705 (this “Company”) HEREBY CERTIFY that the following is a true copy
of a resolution duly adopted by the ]Board of Directors][Members/Managers] of
this Company on November ____, 2017 that such resolution is now in full force
and effect and is in accordance with the provisions of the charter and by-laws
or operating agreement of this Company and the law of the jurisdiction of its
formation, and that the undersigned is authorized to certify and furnish a copy
of this resolution to Gerber Finance Inc.

RESOLVED:



1.

That the Chairman of the Board, President, any Vice President, Secretary and
Treasurer are each hereby authorized from time to time on behalf of this
“Company”:



a.

To execute and deliver in the name of this Company the Loan and Security
Agreement  (the “Loan Agreement”) by and among this Company and Kush Bottles
Inc. (collectively, the “Borrowers”), as borrowers, Gerber Finance Inc
(“Lender”), as lender, and Dank Bottles, LLC, KBCMP, Inc., and CMP Wellness,
LLC, as Credit Parties, and any agreement or agreements (the forgoing,
collectively, “the Agreements”) with Lender with respect to financial  or credit
accommodations to the Borrowers, with such modifications thereof agreed to by
any such officer, which execution and delivery shall be deemed conclusive
evidence of the approval by this Company of the terms and agreements thereof;



b.

To borrow money and obtain credit and other financial accommodations for or on
behalf of this Company at any time, and from time to time, from Gerber Finance
Inc. (“Lender”);



c.

To apply for letters of credit or engage in acceptance financing;



d.

To pledge, mortgage, grant a security interest in, assign, endorse, negotiate,
deliver or otherwise hypothecate or transfer to Lender any and all assets now or
hereafter held, owned or controlled by this Company as security for any loan,
credit or financial accommodation from Lender to this Company or any parent,
affiliate or subsidiary of this Company;



e.

To make, execute and deliver to Lender any and all financing statements,
consents, certificates, documents, instruments, assignments, including, but not
limited to, assignments of insurance policies covering the assets of this
Company, schedules, endorsements, guarantees, indemnities, agreements, waivers
(including, without limitation, a waiver of jury trial), amendments, consents,
notices or other instruments as may be required by Lender, from time to  time,
in connection with or in furtherance of the Agreements or of any other
transactions; and





 

 

 







--------------------------------------------------------------------------------









f.

To do and perform all other acts and things from time to time deemed by any
officer or agent of Lender or other person designated by any of them, necessary,
convenient or proper to carry out, modify or supplement the Agreements or to
fully carry out the intent of this resolution, and the execution, delivery or
performance thereof by such officer or officers of this Company shall be deemed
conclusive evidence of the approval thereof by this Company.



2.

That the [Secretary or an Assistant Secretary][Manager/Members] of this Company
be and hereby [is/are] authorized and directed to certify to Lender the names of
the present officers of this Company and other persons authorized to sign for
it, and the offices respectively held by them, together with specimens of their
signatures and from time to time hereafter, as changes in such personnel are
made, immediately to certify such changes to Lender.



3.

That the [Secretary or an Assistant Secretary][Manager/Members] of this Company
be and hereby [is/are] authorized and directed to certify to Lender that this
resolution has been duly adopted, is in full force and effect and is in
accordance with the provisions of the charter and by-laws or operating agreement
of this Company.



4.

That any other transactions heretofore made on behalf of this Company with
Lender be and hereby are ratified, confirmed and approved, and that Lender is
hereby authorized to rely upon the authority conferred by this resolution.  In
the event that Lender, for any reason, is uncertain as to the continuing
effectiveness of the authority conferred by this resolution or any other
resolution of this Company, Lender may refrain from taking any action until such
time as Lender is satisfied as to the authority of this Company, and Lender
shall be indemnified and held harmless, from any claims, demands, expenses
(including attorneys’ fees), losses or damages resulting from or arising out of
its refraining from taking any action.

I FURTHER CERTIFY that the following are the names and signatures of the duly
elected officers of this Company now holding the respective offices referred to
in the foregoing resolution:

Name:

 

 

 

Signature

Name:

 

 

 

Signature

Name:

 

 

 

Signature

Name:

 

 

 

Signature

I FURTHER CERTIFY that attached hereto are true and complete copies of this
Company’s articles or certificate of incorporation or formation or other
creating instrument and by-laws or operating agreement as in effect on the date
hereof.





2

 

 







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, I have hereunto set my hand as [____________] of this
Company and affixed its corporate seal by order of its [Board of
Directors][Members/Managers] on this ____ day of November, 2017.



________________________________________
Name:
Title:

Secretary

The undersigned hereby certifies that the foregoing instrument has been signed
by the [__________] of this Company (to be signed by an officer other than the
[_____________]).

________________________________________
Name:
Title:





3

 

 







--------------------------------------------------------------------------------







EXHIBIT G

FORM OF OFFICER’S CERTIFICATE

I, _______________, [____________] of Dank Bottles LLC., a limited liability
company duly organized and existing under the laws of the State of Colorado, and
having its chief executive office at 3841 Eudora Way, Denver, CO 80207 (this
“Company”) HEREBY CERTIFY that the following is a true copy of a resolution duly
adopted by the ]Board of Directors][Members/Managers] of this Company on
November ____, 2017 that such resolution is now in full force and effect and is
in accordance with the provisions of the charter and by-laws or operating
agreement of this Company and the law of the jurisdiction of its formation, and
that the undersigned is authorized to certify and furnish a copy of this
resolution to Gerber Finance Inc.

RESOLVED:



1.

That the Chairman of the Board, President, any Vice President, Secretary and
Treasurer are each hereby authorized from time to time on behalf of this
“Company”:



a.

To execute and deliver in the name of this Company the Loan and Security
Agreement  (the “Loan Agreement”) by and among Kush Bottles Inc. and Kim
International Corporation (collectively, the “Borrowers”), as borrowers, Gerber
Finance Inc (“Lender”), as lender, and KBCMP, Inc. and CMP Wellness, LLC, as
Credit Parties, and any agreement or agreements (the forgoing, collectively,
“the Agreements”) with Lender with respect to financial  or credit
accommodations to the Borrowers, with such modifications thereof agreed to by
any such officer, which execution and delivery shall be deemed conclusive
evidence of the approval by this Company of the terms and agreements thereof;



b.

To borrow money and obtain credit and other financial accommodations for or on
behalf of this Company at any time, and from time to time, from Gerber Finance
Inc. (“Lender”);



c.

To apply for letters of credit or engage in acceptance financing;



d.

To pledge, mortgage, grant a security interest in, assign, endorse, negotiate,
deliver or otherwise hypothecate or transfer to Lender any and all assets now or
hereafter held, owned or controlled by this Company as security for any loan,
credit or financial accommodation from Lender to this Company or any parent,
affiliate or subsidiary of this Company;



e.

To make, execute and deliver to Lender any and all financing statements,
consents, certificates, documents, instruments, assignments, including, but not
limited to, assignments of insurance policies covering the assets of this
Company, schedules, endorsements, guarantees, indemnities, agreements, waivers
(including, without limitation, a waiver of jury trial), amendments, consents,
notices or other instruments as may be required by Lender, from time to  time,
in connection with or in furtherance of the Agreements or of any other
transactions; and





 

 

 







--------------------------------------------------------------------------------









f.

To do and perform all other acts and things from time to time deemed by any
officer or agent of Lender or other person designated by any of them, necessary,
convenient or proper to carry out, modify or supplement the Agreements or to
fully carry out the intent of this resolution, and the execution, delivery or
performance thereof by such officer or officers of this Company shall be deemed
conclusive evidence of the approval thereof by this Company.



2.

That the [Secretary or an Assistant Secretary][Manager/Members] of this Company
be and hereby [is/are] authorized and directed to certify to Lender the names of
the present officers of this Company and other persons authorized to sign for
it, and the offices respectively held by them, together with specimens of their
signatures and from time to time hereafter, as changes in such personnel are
made, immediately to certify such changes to Lender.



3.

That the [Secretary or an Assistant Secretary][Manager/Members] of this Company
be and hereby [is/are] authorized and directed to certify to Lender that this
resolution has been duly adopted, is in full force and effect and is in
accordance with the provisions of the charter and by-laws or operating agreement
of this Company.



4.

That any other transactions heretofore made on behalf of this Company with
Lender be and hereby are ratified, confirmed and approved, and that Lender is
hereby authorized to rely upon the authority conferred by this resolution.  In
the event that Lender, for any reason, is uncertain as to the continuing
effectiveness of the authority conferred by this resolution or any other
resolution of this Company, Lender may refrain from taking any action until such
time as Lender is satisfied as to the authority of this Company, and Lender
shall be indemnified and held harmless, from any claims, demands, expenses
(including attorneys’ fees), losses or damages resulting from or arising out of
its refraining from taking any action.

I FURTHER CERTIFY that the following are the names and signatures of the duly
elected officers of this Company now holding the respective offices referred to
in the foregoing resolution:

Name:

 

 

 

Signature

Name:

 

 

 

Signature

Name:

 

 

 

Signature

Name:

 

 

 

Signature

I FURTHER CERTIFY that attached hereto are true and complete copies of this
Company’s articles or certificate of incorporation or formation or other
creating instrument and by-laws or operating agreement as in effect on the date
hereof.





2

 

 







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, I have hereunto set my hand as [____________] of this
Company and affixed its corporate seal by order of its [Board of
Directors][Members/Managers] on this ____ day of November, 2017.



________________________________________
Name:
Title:

Secretary

The undersigned hereby certifies that the foregoing instrument has been signed
by the [__________] of this Company (to be signed by an officer other than the
[_____________]).

________________________________________
Name:
Title:





3

 

 







--------------------------------------------------------------------------------







EXHIBIT G

FORM OF OFFICER’S CERTIFICATE

I, _______________, [____________] of KBCMP, Inc., a corporation duly organized
and existing under the laws of the State of Delaware, and having its chief
executive office at 1800 Newport Circle, Santa Ana, CA 92705 (this “Company”)
HEREBY CERTIFY that the following is a true copy of a resolution duly adopted by
the ]Board of Directors][Members/Managers] of this Company on November ____,
2017 that such resolution is now in full force and effect and is in accordance
with the provisions of the charter and by-laws or operating agreement of this
Company and the law of the jurisdiction of its formation, and that the
undersigned is authorized to certify and furnish a copy of this resolution to
Gerber Finance Inc.

RESOLVED:



1.

That the Chairman of the Board, President, any Vice President, Secretary and
Treasurer are each hereby authorized from time to time on behalf of this
“Company”:



a.

To execute and deliver in the name of this Company the Loan and Security
Agreement  (the “Loan Agreement”) by and among Kush Bottles Inc. and Kim
International Corporation (collectively, the “Borrowers”), as borrowers, Gerber
Finance Inc (“Lender”), as lender, and Dank Bottles, LLC and CMP Wellness, LLC,
as Credit Parties, and any agreement or agreements (the forgoing, collectively,
“the Agreements”) with Lender with respect to financial  or credit
accommodations to the Borrowers, with such modifications thereof agreed to by
any such officer, which execution and delivery shall be deemed conclusive
evidence of the approval by this Company of the terms and agreements thereof;



b.

To borrow money and obtain credit and other financial accommodations for or on
behalf of this Company at any time, and from time to time, from Gerber Finance
Inc. (“Lender”);



c.

To apply for letters of credit or engage in acceptance financing;



d.

To pledge, mortgage, grant a security interest in, assign, endorse, negotiate,
deliver or otherwise hypothecate or transfer to Lender any and all assets now or
hereafter held, owned or controlled by this Company as security for any loan,
credit or financial accommodation from Lender to this Company or any parent,
affiliate or subsidiary of this Company;



e.

To make, execute and deliver to Lender any and all financing statements,
consents, certificates, documents, instruments, assignments, including, but not
limited to, assignments of insurance policies covering the assets of this
Company, schedules, endorsements, guarantees, indemnities, agreements, waivers
(including, without limitation, a waiver of jury trial), amendments, consents,
notices or other instruments as may be required by Lender, from time to  time,
in connection with or in furtherance of the Agreements or of any other
transactions; and





 

 

 







--------------------------------------------------------------------------------









f.

To do and perform all other acts and things from time to time deemed by any
officer or agent of Lender or other person designated by any of them, necessary,
convenient or proper to carry out, modify or supplement the Agreements or to
fully carry out the intent of this resolution, and the execution, delivery or
performance thereof by such officer or officers of this Company shall be deemed
conclusive evidence of the approval thereof by this Company.



2.

That the [Secretary or an Assistant Secretary][Manager/Members] of this Company
be and hereby [is/are] authorized and directed to certify to Lender the names of
the present officers of this Company and other persons authorized to sign for
it, and the offices respectively held by them, together with specimens of their
signatures and from time to time hereafter, as changes in such personnel are
made, immediately to certify such changes to Lender.



3.

That the [Secretary or an Assistant Secretary][Manager/Members] of this Company
be and hereby [is/are] authorized and directed to certify to Lender that this
resolution has been duly adopted, is in full force and effect and is in
accordance with the provisions of the charter and by-laws or operating agreement
of this Company.



4.

That any other transactions heretofore made on behalf of this Company with
Lender be and hereby are ratified, confirmed and approved, and that Lender is
hereby authorized to rely upon the authority conferred by this resolution.  In
the event that Lender, for any reason, is uncertain as to the continuing
effectiveness of the authority conferred by this resolution or any other
resolution of this Company, Lender may refrain from taking any action until such
time as Lender is satisfied as to the authority of this Company, and Lender
shall be indemnified and held harmless, from any claims, demands, expenses
(including attorneys’ fees), losses or damages resulting from or arising out of
its refraining from taking any action.

I FURTHER CERTIFY that the following are the names and signatures of the duly
elected officers of this Company now holding the respective offices referred to
in the foregoing resolution:

Name:

 

 

 

Signature

Name:

 

 

 

Signature

Name:

 

 

 

Signature

Name:

 

 

 

Signature

I FURTHER CERTIFY that attached hereto are true and complete copies of this
Company’s articles or certificate of incorporation or formation or other
creating instrument and by-laws or operating agreement as in effect on the date
hereof.





2

 

 







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, I have hereunto set my hand as [____________] of this
Company and affixed its corporate seal by order of its [Board of
Directors][Members/Managers] on this ____ day of November, 2017.



________________________________________
Name:
Title:

Secretary

The undersigned hereby certifies that the foregoing instrument has been signed
by the [__________] of this Company (to be signed by an officer other than the
[_____________]).

________________________________________
Name:
Title:





3

 

 







--------------------------------------------------------------------------------







EXHIBIT G

FORM OF OFFICER’S CERTIFICATE

I, _______________, [____________] of CMP Wellness, LLC a limited liability
company duly organized and existing under the laws of the State of California,
and having its chief executive office at 1732 Aviation Boulevard, Redondo Beach,
CA 90278 (this “Company”) HEREBY CERTIFY that the following is a true copy of a
resolution duly adopted by the ]Board of Directors][Members/Managers] of this
Company on November ____, 2017 that such resolution is now in full force and
effect and is in accordance with the provisions of the charter and by-laws or
operating agreement of this Company and the law of the jurisdiction of its
formation, and that the undersigned is authorized to certify and furnish a copy
of this resolution to Gerber Finance Inc.

RESOLVED:



1.

That the Chairman of the Board, President, any Vice President, Secretary and
Treasurer are each hereby authorized from time to time on behalf of this
“Company”:



a.

To execute and deliver in the name of this Company the Loan and Security
Agreement  (the “Loan Agreement”) by and among Kush Bottles Inc. and Kim
International Corporation (collectively, the “Borrowers”), as borrowers, Gerber
Finance Inc (“Lender”), as lender, and Dank Bottles, LLC and KBCMP, Inc., as
Credit Parties, and any agreement or agreements (the forgoing, collectively,
“the Agreements”) with Lender with respect to financial  or credit
accommodations to the Borrowers, with such modifications thereof agreed to by
any such officer, which execution and delivery shall be deemed conclusive
evidence of the approval by this Company of the terms and agreements thereof;



b.

To borrow money and obtain credit and other financial accommodations for or on
behalf of this Company at any time, and from time to time, from Gerber Finance
Inc. (“Lender”);



c.

To apply for letters of credit or engage in acceptance financing;



d.

To pledge, mortgage, grant a security interest in, assign, endorse, negotiate,
deliver or otherwise hypothecate or transfer to Lender any and all assets now or
hereafter held, owned or controlled by this Company as security for any loan,
credit or financial accommodation from Lender to this Company or any parent,
affiliate or subsidiary of this Company;



e.

To make, execute and deliver to Lender any and all financing statements,
consents, certificates, documents, instruments, assignments, including, but not
limited to, assignments of insurance policies covering the assets of this
Company, schedules, endorsements, guarantees, indemnities, agreements, waivers
(including, without limitation, a waiver of jury trial), amendments, consents,
notices or other instruments as may be required by Lender, from time to  time,
in connection with or in furtherance of the Agreements or of any other
transactions; and





 

 

 







--------------------------------------------------------------------------------









f.

To do and perform all other acts and things from time to time deemed by any
officer or agent of Lender or other person designated by any of them, necessary,
convenient or proper to carry out, modify or supplement the Agreements or to
fully carry out the intent of this resolution, and the execution, delivery or
performance thereof by such officer or officers of this Company shall be deemed
conclusive evidence of the approval thereof by this Company.



2.

That the [Secretary or an Assistant Secretary][Manager/Members] of this Company
be and hereby [is/are] authorized and directed to certify to Lender the names of
the present officers of this Company and other persons authorized to sign for
it, and the offices respectively held by them, together with specimens of their
signatures and from time to time hereafter, as changes in such personnel are
made, immediately to certify such changes to Lender.



3.

That the [Secretary or an Assistant Secretary][Manager/Members] of this Company
be and hereby [is/are] authorized and directed to certify to Lender that this
resolution has been duly adopted, is in full force and effect and is in
accordance with the provisions of the charter and by-laws or operating agreement
of this Company.



4.

That any other transactions heretofore made on behalf of this Company with
Lender be and hereby are ratified, confirmed and approved, and that Lender is
hereby authorized to rely upon the authority conferred by this resolution.  In
the event that Lender, for any reason, is uncertain as to the continuing
effectiveness of the authority conferred by this resolution or any other
resolution of this Company, Lender may refrain from taking any action until such
time as Lender is satisfied as to the authority of this Company, and Lender
shall be indemnified and held harmless, from any claims, demands, expenses
(including attorneys’ fees), losses or damages resulting from or arising out of
its refraining from taking any action.

I FURTHER CERTIFY that the following are the names and signatures of the duly
elected officers of this Company now holding the respective offices referred to
in the foregoing resolution:

Name:

 

 

 

Signature

Name:

 

 

 

Signature

Name:

 

 

 

Signature

Name:

 

 

 

Signature

I FURTHER CERTIFY that attached hereto are true and complete copies of this
Company’s articles or certificate of incorporation or formation or other
creating instrument and by-laws or operating agreement as in effect on the date
hereof.





2

 

 







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, I have hereunto set my hand as [____________] of this
Company and affixed its corporate seal by order of its [Board of
Directors][Members/Managers] on this ____ day of November, 2017.



________________________________________
Name:
Title:

Secretary

The undersigned hereby certifies that the foregoing instrument has been signed
by the [__________] of this Company (to be signed by an officer other than the
[_____________]).

________________________________________
Name:
Title:





3

 

 







--------------------------------------------------------------------------------







EXHIBIT H

FORM OF ACCOUNT DEBTOR NOTIFICATION LETTER



Re:

Assignment of Accounts Receivable

Dear Customer:

Please be advised that Kush Bottles Inc. (“Company”) has assigned all of its
accounts receivable (including those owing by you to the Company) to Gerber
Finance Inc. (“Lender”) and, as such, we hereby direct you to pay all invoices
and amounts now and hereafter due to Company to the address/account set forth
below.  All checks shall be payable to the Company but remitted only to:

Gerber Finance Inc.
488 Madison Avenue, Suite 800
New York, New York 10022

If remitting payment via wire transfer, please wire transfer the monies to the
following account:










Please notify your accounting department of the foregoing.  If you remit payment
to us or anyone other than Lender, such payment will not constitute settlement
of the account and may subject you to double liability.  These instructions may
not be modified or supplemented without written notice from Lender.





 

 

 







--------------------------------------------------------------------------------







If you have any questions, please direct any inquiries to Lender at the address
and phone number listed below.  Thank you for your cooperation.

Very truly yours,

KUSH BOTTLES INC.

By:




Name:  


Title:



cc:

Gerber Finance Inc.
488 Madison Avenue, Suite 800
New York, New York 10022
Attn:


Telephone:


Facsimile:





2

 

 







--------------------------------------------------------------------------------







EXHIBIT I

INTELLECTUAL PROPERTY SECURITY AGREEMENT

THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of November __, 2017 is
made by KUSH BOTTLES INC., a Nevada corporation (“Grantor”) with an address of
1800 Newport Circle, Santa Ana, CA 92705, in favor of GERBER FINANCE INC., a New
York corporation (“Lender”) with an address of 488 Madison Avenue, New York, NY
10022.

W I T N E S E T H:

WHEREAS, pursuant to that certain  Loan and Security Agreement dated as of
November ___, 2017 by and between Kush Bottles Inc. and Kim International
Corporation (“Borrower”) and Lender (as from time to time amended, restated,
supplemented or otherwise modified, the “Loan Agreement”), Lender has agreed to
make the Loans for the benefit of Borrower; and

WHEREAS, Lender is willing to make the Loans as provided for in the Loan
Agreement, but only upon the condition, among others, that Grantor shall have
executed and delivered to Lender this Intellectual Property Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantor hereby agrees as follows:



Section 1.

DEFINED TERMS.  All capitalized terms used but not otherwise defined herein have
the meanings given to them in the Loan Agreement.

When used in this Intellectual Property Security Agreement the following terms
shall have the following meanings (such meanings being equally applicable to
both the singular and plural forms of the terms defined):

“Copyright License” means rights under any written agreement now owned or
hereafter acquired by any Person granting the right to use any Copyright or
Copyright registration.

“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Person:  (i) all copyrights in any original work of authorship
fixed in any tangible medium of expression, now known or later developed, all
registrations and applications for registration of any such copyrights in the
United States or any other country, including registrations, recordings and
applications, and supplemental registrations, recordings, and applications in
the United States Copyright Office; and (ii) all Proceeds of the foregoing,
including license royalties and proceeds of infringement suits, the right to sue
for past, present and future infringements, all rights corresponding thereto
throughout the world and all renewals and extensions thereof.





 

 

 







--------------------------------------------------------------------------------







“Patents” means all of the following in which any Person now holds or hereafter
acquires any interest:  (i) all letters patent of the United States or any other
country, all registrations and recordings thereof, and all applications for
letters patent of the United States or any other country, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
state or territory thereof, or any other country; and (ii) all reissues,
continuations, continuations-in-part or extensions thereof.

“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Person granting any right with respect to any invention on which
a Patent is in existence..

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Person granting any right to use any Trademark or
Trademark registration.

“Trademarks” means all of the following now owned or hereafter adopted or
acquired by any Person:  (i) all trademarks, trade names, corporate names,
business names, trade styles, service marks, logos, other source or business
identifiers, prints and labels on which any of the foregoing have appeared or
appear, designs and general intangibles of like nature (whether registered or
unregistered), all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Patent and Trademark Office or in any similar office or
agency of the United States, any State or Territory thereof, or any other
country or any political subdivision thereof, (ii) all reissues, extensions or
renewals thereof; and (iii) all goodwill associated with or symbolized by any of
the foregoing.



Section 2.

GRANT OF SECURITY INTEREST IN INTELLECTUAL PROPERTY COLLATERAL. To secure the
complete and timely payment of all the Obligations now or hereafter existing
from time to time, Grantor hereby pledges and grants to Lender a continuing
first priority security interest in all of Grantor’s right, title and interest
in, to and under the following, whether presently existing or hereafter created
or acquired (collectively, the “Intellectual Property Collateral”):



(a)

all of its Patents and Patent Licenses to which it is a party including those
referred to on Schedule I hereto;



(b)

all of its Trademarks and Trademark Licenses to which it is a party including
those referred to on Schedule II hereto;



(c)

all of its Copyrights and Copyright Licenses to which it is a party including
those referred to on Schedule III hereto;



(d)

all reissues, continuations or extensions of the foregoing;



(e)

all goodwill of the business connected with the use of, and symbolized by, each
Patent, each Patent License, each Trademark, each Trademark License, each
Copyright and each Copyright License; and





2

 

 







--------------------------------------------------------------------------------









(f)

all products and proceeds of the foregoing, including, without limitation, any
claim by Grantor against third parties for past, present or future (i)
infringement or dilution of any Patent or Patent licensed under any Patent
License, (ii) injury to the goodwill associated with any Patent or any Patent
licensed under any Patent License, (iii) infringement or dilution of any
Trademark or Trademark licensed under any Trademark License, (iv) injury to the
goodwill associated with any Trademark or any Trademark licensed under any
Trademark License, (v) infringement or dilution of any Copyright or Copyright
licensed under any Copyright License, and (vi) injury to the goodwill associated
with any Copyright or any Copyright licensed under any Copyright License.



Section 3.

REPRESENTATIONS AND WARRANTIES.  Grantor represents and warrants that Grantor
does not have any interest in, or title to, any registered Patent, Trademark or
Copyright except as set forth in Schedule I, Schedule II and Schedule III,
respectively, hereto.  This Intellectual Property Security Agreement is
effective to create a valid and continuing Lien on and, upon the filing hereof
with the United States Patent and Trademark Office and the United States
Copyright Office, perfected security interests in favor of Lender in all of
Grantor’s Patents, Trademarks and Copyrights and such perfected security
interests are enforceable as such as against any and all creditors of, and
purchasers from, Grantor.  Upon filing of this Intellectual Property Security
Agreement with the United States Patent and Trademark Office and the United
States Copyright Office and the filing of appropriate financing statements in
the applicable filing office in the state of formation of Grantor all action
necessary or desirable to protect and perfect Lender’s Lien on Grantor’s
Patents, Trademarks and Copyrights shall have been duly taken.



Section 4.

COVENANTS.  Grantor covenants and agrees with Lender that from and after the
date of this Intellectual Property Security Agreement and until the Termination
Date:



(a)

Grantor shall notify Lender immediately if it knows or has reason to know that
any application or registration relating to any Patent, Trademark or Copyright
(now or hereafter existing) material to the operation of any Borrower’s business
may become abandoned or dedicated, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court) regarding Grantor’s ownership
of any Patent, Trademark or Copyright, its right to register the same, or to
keep and maintain the same.



(b)

In no event shall Grantor, either directly or through any agent, employee,
licensee or designee, file an application for the registration of any Patent,
Trademark or Copyright with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency without giving
Lender prior written notice thereof, and, upon request of Lender, Grantor shall
execute and deliver a supplement hereto (in form and substance satisfactory to
Lender) to evidence Lender’s Lien on such Patent, Trademark or Copyright, and
the General Intangibles of Grantor relating thereto or represented thereby.



(c)

Grantor shall take all actions necessary or reasonably requested by Lender to
maintain and pursue each application, to obtain the relevant registration and to
maintain the registration of each of the Patents or Trademarks (now or hereafter
existing), including the filing of applications for renewal, affidavits of use,
affidavits of noncontestability and opposition and interference and cancellation
proceedings.





3

 

 







--------------------------------------------------------------------------------









(d)

In the event that any of the Intellectual Property Collateral material to the
operation of any Borrower’s business is infringed upon, or misappropriated or
diluted by a third party, Grantor shall notify Lender promptly after Grantor
learns thereof.  Grantor shall, unless it shall reasonably determine that such
Intellectual Property Collateral is in no way material to the conduct of its
business or operations, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and shall take such other actions as Lender shall
deem appropriate under the circumstances to protect such Intellectual Property
Collateral.



Section 5.

SECURITY AGREEMENT.  The security interests granted pursuant to this
Intellectual Property Security Agreement are granted in conjunction with the
security interests granted to Lender pursuant to the Loan Agreement.  Grantor
hereby acknowledges and affirms that the rights and remedies of Lender with
respect to the security interest in the Intellectual Property Collateral made
and granted hereby are more fully set forth in the Loan Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.



Section 6.

REINSTATEMENT.  This Intellectual Property Security Agreement shall remain in
full force and effect and continue to be effective should any petition be filed
by or against Grantor for liquidation or reorganization, should Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.



Section 7.

NOTICES.  Whenever it is provided herein that any notice, demand, request,
consent, approval, declaration or other communication shall or may be given to
or served upon any of the parties by any other party, or whenever any of the
parties desires to give and serve upon any other party any communication with
respect to this Intellectual Property Security Agreement, each such notice,
demand, request, consent, approval, declaration or other communication shall be
in writing and shall be given in the manner, and deemed received, as provided
for in the Loan Agreement.



Section 8.

TERMINATION OF THIS SECURITY AGREEMENT.  Subject to Section 6 hereof, this
Intellectual Property Security Agreement shall terminate upon the Termination
Date.





4

 

 







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Grantor has caused this Intellectual Property Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

KUSH BOTTLES INC.

By:




Name:


Title:

ACCEPTED and ACKNOWLEDGED by:

GERBER FINANCE INC.

By:




Name:


Title:





5

 

 







--------------------------------------------------------------------------------







SCHEDULE I
to
INTELLECTUAL PROPERTY SECURITY AGREEMENT



1.

PATENT REGISTRATIONS

Patent

Reg. No.

Date

 

 

 

 

 

 



2.

PATENT APPLICATIONS

Patent

Reg. No.

Date

 

 

 

 

 

 



3.

PATENT LICENSES

Name of Agreement

Date of Agreement

Parties

 

 

 

 

 

 







SCHEDULE II
to
INTELLECTUAL PROPERTY SECURITY AGREEMENT



1.

TRADEMARK REGISTRATIONS

Mark

Reg. No.

Date

 

 

 

 

 

 



2.

TRADEMARK APPLICATIONS

Mark

Application No.

Date

 

 

 

 

 

 



3.

TRADEMARK LICENSES

Name of Agreement

Date of Agreement

Parties

 

 

 

 

 

 







SCHEDULE III
to
INTELLECTUAL PROPERTY SECURITY AGREEMENT



1.

COPYRIGHT  REGISTRATIONS

Copyright

Reg. No.

Date

 

 

 

 

 

 



2.

COPYRIGHT APPLICATIONS

Copyright

Application No.

Date

 

 

 

 

 

 



3.

COPYRIGHT LICENSES

Name of Agreement

Date of Agreement

Parties

 

 

 

 

 

 





8

 

 







--------------------------------------------------------------------------------







Exhibit I

INTELLECTUAL PROPERTY SECURITY AGREEMENT

THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of November ___ 2017 is
made by KIM INTERNATIONAL CORPORATION, a California corporation  (“Grantor”)
with an address of 1800 Newport Circle, Santa Ana, CA 92705, in favor of GERBER
FINANCE INC., a New York corporation (“Lender”) with an address of 488 Madison
Avenue, New York, NY 10022.

W I T N E S E T H:

WHEREAS, pursuant to that certain Loan and Security Agreement dated as of
November ___, 2017 by and between Kush Bottles Inc. and Kim International
Corporation (“Borrower”) and Lender (as from time to time amended, restated,
supplemented or otherwise modified, the “Loan Agreement”), Lender has agreed to
make the Loans for the benefit of Borrower; and

WHEREAS, Lender is willing to make the Loans as provided for in the Loan
Agreement, but only upon the condition, among others, that Grantor shall have
executed and delivered to Lender this Intellectual Property Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantor hereby agrees as follows:



Section 1.

DEFINED TERMS.  All capitalized terms used but not otherwise defined herein have
the meanings given to them in the Loan Agreement.

When used in this Intellectual Property Security Agreement the following terms
shall have the following meanings (such meanings being equally applicable to
both the singular and plural forms of the terms defined):

“Copyright License” means rights under any written agreement now owned or
hereafter acquired by any Person granting the right to use any Copyright or
Copyright registration.

“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Person:  (i) all copyrights in any original work of authorship
fixed in any tangible medium of expression, now known or later developed, all
registrations and applications for registration of any such copyrights in the
United States or any other country, including registrations, recordings and
applications, and supplemental registrations, recordings, and applications in
the United States Copyright Office; and (ii) all Proceeds of the foregoing,
including license royalties and proceeds of infringement suits, the right to sue
for past, present and future infringements, all rights corresponding thereto
throughout the world and all renewals and extensions thereof.





 

 

 







--------------------------------------------------------------------------------







“Patents” means all of the following in which any Person now holds or hereafter
acquires any interest:  (i) all letters patent of the United States or any other
country, all registrations and recordings thereof, and all applications for
letters patent of the United States or any other country, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
state or territory thereof, or any other country; and (ii) all reissues,
continuations, continuations-in-part or extensions thereof.

“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Person granting any right with respect to any invention on which
a Patent is in existence.

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Person granting any right to use any Trademark or
Trademark registration.

“Trademarks” means all of the following now owned or hereafter adopted or
acquired by any Person:  (i) all trademarks, trade names, corporate names,
business names, trade styles, service marks, logos, other source or business
identifiers, prints and labels on which any of the foregoing have appeared or
appear, designs and general intangibles of like nature (whether registered or
unregistered), all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Patent and Trademark Office or in any similar office or
agency of the United States, any State or Territory thereof, or any other
country or any political subdivision thereof, (ii) all reissues, extensions or
renewals thereof; and (iii) all goodwill associated with or symbolized by any of
the foregoing.



Section 2.

GRANT OF SECURITY INTEREST IN INTELLECTUAL PROPERTY COLLATERAL. To secure the
complete and timely payment of all the Obligations now or hereafter existing
from time to time, Grantor hereby pledges and grants to Lender a continuing
first priority security interest in all of Grantor’s right, title and interest
in, to and under the following, whether presently existing or hereafter created
or acquired (collectively, the “Intellectual Property Collateral”):



(a)

all of its Patents and Patent Licenses to which it is a party including those
referred to on Schedule I hereto;



(b)

all of its Trademarks and Trademark Licenses to which it is a party including
those referred to on Schedule II hereto;



(c)

all of its Copyrights and Copyright Licenses to which it is a party including
those referred to on Schedule III hereto;



(d)

all reissues, continuations or extensions of the foregoing;



(e)

all goodwill of the business connected with the use of, and symbolized by, each
Patent, each Patent License, each Trademark, each Trademark License, each
Copyright and each Copyright License; and





2

 

 







--------------------------------------------------------------------------------









(f)

all products and proceeds of the foregoing, including, without limitation, any
claim by Grantor against third parties for past, present or future (i)
infringement or dilution of any Patent or Patent licensed under any Patent
License, (ii) injury to the goodwill associated with any Patent or any Patent
licensed under any Patent License, (iii) infringement or dilution of any
Trademark or Trademark licensed under any Trademark License, (iv) injury to the
goodwill associated with any Trademark or any Trademark licensed under any
Trademark License, (v) infringement or dilution of any Copyright or Copyright
licensed under any Copyright License, and (vi) injury to the goodwill associated
with any Copyright or any Copyright licensed under any Copyright License.



Section 3.

REPRESENTATIONS AND WARRANTIES.  Grantor represents and warrants that Grantor
does not have any interest in, or title to, any registered Patent, Trademark or
Copyright except as set forth in Schedule I, Schedule II and Schedule III,
respectively, hereto.  This Intellectual Property Security Agreement is
effective to create a valid and continuing Lien on and, upon the filing hereof
with the United States Patent and Trademark Office and the United States
Copyright Office, perfected security interests in favor of Lender in all of
Grantor’s Patents, Trademarks and Copyrights and such perfected security
interests are enforceable as such as against any and all creditors of, and
purchasers from, Grantor.  Upon filing of this Intellectual Property Security
Agreement with the United States Patent and Trademark Office and the United
States Copyright Office and the filing of appropriate financing statements in
the applicable filing office in the state of formation of Grantor all action
necessary or desirable to protect and perfect Lender’s Lien on Grantor’s
Patents, Trademarks and Copyrights shall have been duly taken.



Section 4.

COVENANTS.  Grantor covenants and agrees with Lender that from and after the
date of this Intellectual Property Security Agreement and until the Termination
Date:



(a)

Grantor shall notify Lender immediately if it knows or has reason to know that
any application or registration relating to any Patent, Trademark or Copyright
(now or hereafter existing) material to the operation of any Borrower’s business
may become abandoned or dedicated, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court) regarding Grantor’s ownership
of any Patent, Trademark or Copyright, its right to register the same, or to
keep and maintain the same.



(b)

In no event shall Grantor, either directly or through any agent, employee,
licensee or designee, file an application for the registration of any Patent,
Trademark or Copyright with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency without giving
Lender prior written notice thereof, and, upon request of Lender, Grantor shall
execute and deliver a supplement hereto (in form and substance satisfactory to
Lender) to evidence Lender’s Lien on such Patent, Trademark or Copyright, and
the General Intangibles of Grantor relating thereto or represented thereby.



(c)

Grantor shall take all actions necessary or reasonably requested by Lender to
maintain and pursue each application, to obtain the relevant registration and to
maintain the registration of each of the Patents or Trademarks (now or hereafter
existing), including the filing of applications for renewal, affidavits of use,
affidavits of noncontestability and opposition and interference and cancellation
proceedings.





3

 

 







--------------------------------------------------------------------------------









(d)

In the event that any of the Intellectual Property Collateral material to the
operation of any Borrower’s business is infringed upon, or misappropriated or
diluted by a third party, Grantor shall notify Lender promptly after Grantor
learns thereof.  Grantor shall, unless it shall reasonably determine that such
Intellectual Property Collateral is in no way material to the conduct of its
business or operations, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and shall take such other actions as Lender shall
deem appropriate under the circumstances to protect such Intellectual Property
Collateral.



Section 5.

SECURITY AGREEMENT.  The security interests granted pursuant to this
Intellectual Property Security Agreement are granted in conjunction with the
security interests granted to Lender pursuant to the Loan Agreement.  Grantor
hereby acknowledges and affirms that the rights and remedies of Lender with
respect to the security interest in the Intellectual Property Collateral made
and granted hereby are more fully set forth in the Loan Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.



Section 6.

REINSTATEMENT.  This Intellectual Property Security Agreement shall remain in
full force and effect and continue to be effective should any petition be filed
by or against Grantor for liquidation or reorganization, should Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.



Section 7.

NOTICES.  Whenever it is provided herein that any notice, demand, request,
consent, approval, declaration or other communication shall or may be given to
or served upon any of the parties by any other party, or whenever any of the
parties desires to give and serve upon any other party any communication with
respect to this Intellectual Property Security Agreement, each such notice,
demand, request, consent, approval, declaration or other communication shall be
in writing and shall be given in the manner, and deemed received, as provided
for in the Loan Agreement.



Section 8.

TERMINATION OF THIS SECURITY AGREEMENT.  Subject to Section 6 hereof, this
Intellectual Property Security Agreement shall terminate upon the Termination
Date.

IN WITNESS WHEREOF, Grantor has caused this Intellectual Property Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.








4

 

 







--------------------------------------------------------------------------------







KIM INTERNATIONAL CORPORATION

By:




Name:


Title:

ACCEPTED and ACKNOWLEDGED by:

GERBER FINANCE INC.

By:




Name:


Title:





5

 

 





